Execution Copy

 

Exhibit 10.2

 

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

MULTI-CURRENCY

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

 

 

DATED AS OF FEBRUARY 27, 2006

 

 

 

 

 

 

20,374,898.13 PRINCIPAL AMOUNT OF 4.215% SERIES A SENIOR NOTES DUE FEBRUARY 27,
2013

61,124,694.38 PRINCIPAL AMOUNT OF 4.38% SERIES B SENIOR NOTES DUE FEBRUARY 27,
2016

UP TO $50,000,000 (OR FOREIGN CURRENCY EQUIVALENT)

PRIVATE SHELF FACILITY

 



TABLE OF CONTENTS

 

Page

 

 

 

1.

AUTHORIZATION OF NOTES

1

 

 

1.1.

Authorization of Issue of Initial Notes

1

 

 

1.2.

Authorization of Issue of Shelf Notes

2

 

2.

SALE AND PURCHASE OF NOTES

2

 

 

2.1.

Sale and Purchase of Initial Notes

2

 

 

2.2.

Purchase and Sale of Shelf Notes

3

 

3.

INTENTIONALLY OMITTED

7

 

4.

CONDITIONS TO CLOSINGS

7

 

 

4.1.

Certain Documents.

8

 

 

4.2.

Representations and Warranties

8

 

 

4.3.

Performance; No Default

8

 

 

4.4.

Compliance Certificates

9

 

 

4.5.

Opinions of Counsel

10

 

4.6.

Purchase Permitted by Applicable Law, etc

10

 

4.7.

Payment of Facility Fees

10

 

4.8.

Payment of Special Counsel Fees

10

 

4.9.

Private Placement Number

10

 

4.10.

Changes in Corporate Structure

11

 

4.11.

Funding Instructions for Initial Notes

11

 

4.12.

Proceedings and Documents

11

5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

11

 

5.1.

Organization; Power and Authority

11

 

5.2.

Authorization, etc

11

 

5.3.

Disclosure

12

 

5.4.

Organization and Ownership of Shares of Subsidiaries

12

 

5.5.

Financial Statements; Material Liabilities

13

 

5.6.

Compliance with Laws, Other Instruments, etc

13

 

5.7.

Governmental Authorizations, etc

13

 

5.8.

Litigation; Observance of Agreements, Statutes and Orders

13

 

5.9.

Taxes

14

 

5.10.

Title to Property; Leases

14

 

5.11.

Licenses, Permits, etc

14

 

 

 

i

 

 

 



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

5.12.

Compliance with ERISA

15

 

5.13.

Private Offering by the Company

16

 

5.14.

Use of Proceeds; Margin Regulations

16

 

5.15.

Existing Indebtedness

16

 

5.16.

Foreign Assets Control Regulations, etc

17

 

5.17.

Status under Certain Statutes

17

 

5.18.

Environmental Matters

17

 

5.19.

Notes Rank Pari Passu

18

6.

REPRESENTATIONS OF THE PURCHASERS

18

 

6.1.

Purchase for Investment.

18

 

6.2.

Accredited Investor

18

 

6.3.

Source of Funds

18

7.

INFORMATION AS TO COMPANY, ETC

20

 

7.1.

Financial and Business Information

20

 

7.2.

Officer’s Certificate

22

 

7.3.

Inspection

22

8.

PREPAYMENT OF NOTES

23

 

8.1.

Payment at Maturity

23

 

8.2.

Required Prepayments of Shelf Notes

23

 

8.3.

Optional Prepayment With Make-Whole Amount

23

 

8.4.

Prepayment in connection with Asset Disposition

24

 

8.5.

Allocation of Partial Prepayments

24

 

8.6.

Maturity; Surrender, etc

24

 

8.7.

Purchase of Notes

25

 

8.8.

Make-Whole Amount

25

9.

AFFIRMATIVE COVENANTS

26

 

9.1.

Compliance with Law

27

 

9.2.

Insurance

27

 

9.3.

Maintenance of Properties

27

 

9.4.

Payment of Taxes and Claims

27

 

9.5.

Corporate Existence, etc

27

 

9.6.

Notes to Rank Pari Passu.

28

 

 

 

ii

 

 

 



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

9.7.

Books and Records.

28

 

9.8.

Noteholder Guaranty

28

10.

NEGATIVE COVENANTS

28

 

10.1.

Transactions with Affiliates

28

 

10.2.

Line of Business

28

 

10.3.

Leverage Ratio

29

 

10.4.

Priority Debt

29

 

10.5.

Interest Charges Coverage Ratio

29

 

10.6.

Merger, Consolidation, etc

29

 

10.7.

Sale of Assets, etc

30

 

10.8.

Liens

30

 

10.9.

Consolidated Net Worth

33

 

10.10.

Limitation on Acquisitions

33

 

10.11.

Terrorism Sanctions Regulations

33

11.

EVENTS OF DEFAULT

33

12.

REMEDIES ON DEFAULT, ETC

35

 

12.1.

Acceleration

35

 

12.2.

Other Remedies

36

 

12.3.

Rescission

36

 

12.4.

Notice of Acceleration or Rescission.

36

 

12.5.

No Waivers or Election of Remedies, Expenses, etc

37

13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

37

 

13.1.

Registration of Notes

37

 

13.2.

Transfer and Exchange of Notes

37

 

13.3.

Replacement of Notes

38

14.

PAYMENTS ON NOTES

38

 

14.1.

Place of Payment

38

 

14.2.

Home Office Payment

38

15.

EXPENSES, ETC

39

 

15.1.

Transaction Expenses

39

 

15.2.

Survival

39

16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

39

 

 

 

iii

 

 

 



TABLE OF CONTENTS

(continued)

Page

 

 

 

17.

AMENDMENT AND WAIVER

39

 

17.1.

Requirements

39

 

17.2.

Solicitation of Holders of Notes

40

 

17.3.

Binding Effect, etc

40

 

17.4.

Notes held by Company, etc

40

18.

NOTICES

41

19.

REPRODUCTION OF DOCUMENTS

41

20.

CONFIDENTIAL INFORMATION

42

21.

SUBSTITUTION OF PURCHASER

43

22.

MISCELLANEOUS

43

 

22.1.

Successors and Assigns

43

 

22.2.

Payments Due on Non-Business Days

43

 

22.3.

Accounting Terms; Modifications to GAAP

44

 

22.4.

Severability

44

 

22.5.

Construction, etc

44

 

22.6.

Counterparts

45

 

22.7.

Governing Law

45

 

22.8.

Payment Currency

45

 

22.9.

Payments Free and Clear of Taxes.

45

 

22.10.

Jurisdiction and Process; Waiver of Jury Trial

46

 

 

iv

 

 

 



 

 

SCHEDULES & EXHIBITS

 

SCHEDULE A

--

Information Relating to Purchasers

 

 

SCHEDULE B

--

Defined Terms

 

 

SCHEDULE 4.10

--

Changes in Corporate Structure

 

 

SCHEDULE 5.3

--

Disclosure Materials

 

 

SCHEDULE 5.4

--

Subsidiaries of the Company and Ownership of Subsidiary Stock

 

SCHEDULE 5.5

--

Financial Statements

 

 

SCHEDULE 5.8

--

Certain Litigation

 

 

SCHEDULE 5.11

--

Licenses; Permits; etc.

 

 

SCHEDULE 5.12

--

ERISA

 

 

SCHEDULE 5.15

--

Existing Indebtedness

 

 

SCHEDULE 10.2

--

Line of Business

 

 

EXHIBIT A-1

--

Form of 4.215% Series A Senior Note due February 27, 2013

 

 

EXHIBIT A-2

--

Form of 4.38% Series B Senior Note due February 27, 2016

 

 

EXHIBIT A-3

--

Form of Shelf Note

 

 

EXHIBIT B

--

Form of Request for Purchase

 

 

EXHIBIT C

--

Form of Confirmation of Acceptance

 

 

EXHIBIT D

--

Form of Subsidiary Guaranty

 

 

EXHIBIT E

--

Form of Lender Joinder Agreement

 

 

EXHIBIT F

--

Form of Confirmation of Subsidiary Guaranty

 

 

EXHIBIT 4.5(a)

--

Form of Opinion of Special Counsel for the Obligors

 

 

EXHIBIT 4.5(b)

--

Form of Opinion of Special Counsel for the Purchasers

 

 

 

v

 

 

 



 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

101 Gordon Drive

P.O. Box 645

Lionville, PA 19341 0645

 

20,374,898.13 PRINCIPAL AMOUNT OF 4.215% SERIES A SENIOR NOTES DUE FEBRUARY 27,
2013

 

61,124,694.38 PRINCIPAL AMOUNT OF 4.38% SERIES B SENIOR NOTES DUE FEBRUARY 27,
2016

 

UP TO $50,000,000 (OR FOREIGN CURRENCY EQUIVALENT)

PRIVATE SHELF FACILITY

 

 

 

 

Dated as of February 27, 2006

The Prudential Insurance Company of America

Prudential Retirement Insurance and Annuity Company

Pruco Life Insurance Company

Pruco Life Insurance Company of New Jersey

American Skandia Life Assurance Corporation

Each Prudential Affiliate (as hereinafter

defined) which becomes bound by

certain provisions of this Agreement

as hereinafter provided (together with

the other institutions referred to above,

the “Purchasers”), and

Prudential Investment Management, Inc. (“Prudential”)

 

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

 

Ladies and Gentlemen:

 

WEST PHARMACEUTICAL SERVICES, INC., a Pennsylvania corporation (together with
its successors and assigns, the “Company”) hereby agrees with you as follows:

1.

AUTHORIZATION OF NOTES

 

1.1.

Authorization of Issue of Initial Notes.

The Company will authorize the issue of its (i) Series A Senior Notes (the
“Series A Notes”) in the aggregate principal amount of €20,374,898.13, to be
dated the date of issue thereof, to mature February 27, 2013, to bear interest
on the unpaid balance thereof from the date thereof until the principal thereof
shall have become due and payable at the rate of 4.215% per annum and on overdue
principal, Make-Whole Amount and interest at the rate specified therein, and to
be substantially in the form of

 



 

Exhibit A-1 attached hereto, and (ii) Series B Senior Notes (the “Series B
Notes” and, together with the Series A Notes, collectively, the “Initial Notes”)
in the aggregate principal amount of €61,124,694.38, to be dated the date of
issue thereof, to mature February 27, 2016, to bear interest on the unpaid
balance thereof from the date thereof until the principal thereof shall have
become due and payable at the rate of 4.38% per annum and on overdue principal,
Make-Whole Amount and interest at the rate specified therein, and to be
substantially in the form of Exhibit A-2 attached hereto. The terms “Series A
Note”, “Series A Notes”, “Series B Note” and “Series B Notes” as used herein
shall include each Series A Note and Series B Note, as applicable, delivered
pursuant to any provision of this Agreement and each Series A Note and Series B
Note, as applicable, delivered in substitution or exchange for any such Series A
Note or Series B Note pursuant to any such provision, as any such Series A Note
or Series B Note, as the case may be, is amended, restated, replaced or
otherwise modified from time to time. Certain capitalized terms used in this
Agreement are defined in Schedule B; references to a “Schedule” or an “Exhibit”
are, unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.

 

1.2.

Authorization of Issue of Shelf Notes.

The Company will authorize the issue of its additional senior promissory notes
(the “Shelf Notes”) in the aggregate principal amount of $50,000,000 (including
the equivalent in the Available Currencies), to be dated the date of issue
thereof, to mature, in the case of each Shelf Note so issued, no more than ten
(10) years after the date of original issuance thereof, to have an average life,
in the case of each Shelf Note so issued, of no more than ten (10) years after
the date of original issuance thereof, to bear interest on the unpaid balance
thereof from the date thereof at the rate per annum, and to have such other
particular terms, as shall be set forth, in the case of each Shelf Note so
issued, in the Confirmation of Acceptance with respect to such Shelf Note
delivered pursuant to Section 2.2(e), and to be substantially in the form of
Exhibit A-3 attached hereto. The terms “Shelf Note” and “Shelf Notes” as used
herein shall include each Shelf Note delivered pursuant to any provision of this
Agreement and each Shelf Note delivered in substitution or exchange for any such
Shelf Note pursuant to any such provision, as any such Shelf Note is amended,
restated, replaced or otherwise modified from time to time. The terms “Note” and
“Notes” as used herein shall include each Initial Note and each Shelf Note
delivered pursuant to any provision of this Agreement and each Note delivered in
substitution or exchange for any such Note pursuant to any such provision, as
any such Note is amended, restated, replaced or otherwise modified from time to
time. Notes which have (i) the same final maturity, (ii) the same principal
prepayment dates, (iii) the same principal prepayment amounts (as a percentage
of the original principal amount of each Note), (iv) the same interest rate, (v)
the same interest payment periods, (vi) the same currency specification and
(vii) the same date of issuance (which, in the case of a Note issued in exchange
for another Note, shall be deemed for these purposes the date on which such
Note’s ultimate predecessor Note was issued), are herein called a “Series” of
Notes.

2.

SALE AND PURCHASE OF NOTES

 

2.1.

Sale and Purchase of Initial Notes.

The Company hereby agrees to sell to each Initial Note Purchaser and, subject to
the terms and conditions herein set forth, each Initial Note Purchaser agrees to
purchase from the Company the aggregate principal amount of Initial Notes set
forth opposite its name on the Schedule A attached hereto at 100% of such
aggregate principal amounts. On February 27, 2006 (herein called the “Initial
Notes Closing Day”), the Company will deliver to each Initial Note Purchaser, at
the offices of Prudential Capital Group, one or more Initial Notes registered in
its name, evidencing the aggregate principal amount of Series A Notes and/or
Series B Notes, as the case may be, to be purchased by such Initial Note
Purchaser and in the denomination or denominations specified with respect to
such Initial Note Purchaser in Schedule A attached hereto, against payment of
the purchase price thereof by transfer of immediately

 

2

 



 

available funds for credit to the Company’s account as specified in the funding
instruction letter from the Company delivered at least three New York Business
Days prior to the Initial Notes Closing Day. The aggregate purchase price to be
paid for the Initial Notes is Eighty-One Million Four Hundred Ninety-Nine
Thousand Five Hundred Ninety-Two and 51/100 Euros (€81,499,592.51).

 

2.2.

Purchase and Sale of Shelf Notes.

(a)           Facility. Prudential is willing to consider, in its sole
discretion and within the limits which may be authorized for purchase by
Prudential Affiliates from time to time, the purchase of Shelf Notes pursuant to
this Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”. At any time, the aggregate principal
amount of Shelf Notes stated in Section 1.2, minus the aggregate principal
amount of Shelf Notes purchased and sold pursuant to this Agreement prior to
such time, minus the aggregate principal amount of Accepted Notes (as
hereinafter defined) which have not yet been purchased and sold hereunder prior
to such time, is herein called the “Available Facility Amount” at such time. For
purposes of the preceding sentence, all aggregate principal amounts of Shelf
Notes and Accepted Notes shall be calculated in Dollars with the aggregate
amount of any Shelf Notes denominated or Accepted Notes to be denominated in any
Available Currency other than Dollars being converted to Dollars at the rate of
exchange used by Prudential to calculate the Dollar equivalent (the “U.S. Dollar
Equivalent”) at the time of the applicable Acceptance under Section 2.2(e); the
U.S. Dollar Equivalent shall be set forth in the Confirmation of Acceptance
relating to such Accepted Notes. NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL
TO CONSIDER PURCHASES OF SHELF NOTES, THIS AGREEMENT IS ENTERED INTO ON THE
EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL
BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE
RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES,
AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR
ANY PRUDENTIAL AFFILIATE.

(b)           Issuance Period. Shelf Notes may be issued and sold pursuant to
this Agreement until the earlier of (i) the third (3rd) anniversary of the date
of this Agreement (or if such anniversary is not a New York Business Day, the
New York Business Day next preceding such anniversary) and (ii) the thirtieth
day after Prudential shall have given to the Company, or the Company shall have
given to Prudential, written notice stating that it elects to terminate the
issuance and sale of Shelf Notes pursuant to this Agreement (or if such
thirtieth day is not a New York Business Day, the New York Business Day next
preceding such thirtieth day). The period during which Shelf Notes may be issued
and sold pursuant to this Agreement is herein called the “Issuance Period”.

(c)           Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by telefacsimile or overnight delivery service, and shall
(i) specify the currency (which shall be an Available Currency) of the Shelf
Notes covered thereby, (ii) specify the aggregate principal amount of Shelf
Notes covered thereby, which shall not be less than $5,000,000 (or its
equivalent in another Available Currency) and not be greater than the Available
Facility Amount at the time such Request for Purchase is made, (iii) specify the
principal amounts, final maturities (which shall not be greater than 10 years
from the date of issuance), principal prepayment dates and amounts and interest
payment periods (with interest payable in arrears) of the Shelf Notes covered
thereby, (iv) specify the use of proceeds of such Shelf Notes, (v) contain an
undertaking that such proceeds

 

3

 



 

will not be used for the purpose of financing a Hostile Tender Offer, (vi)
specify the proposed day for the closing of the purchase and sale of such Shelf
Notes, which shall be a Business Day during the Issuance Period not less than 10
days and not more than 20 days after the making of such Request for Purchase
(and which day may be advanced by mutual agreement of the Company and Prudential
and may be modified by Prudential in its sole discretion as reasonably required
by it to accommodate a purchase of Notes denominated in a currency other than
Dollars), (vii) specify the number of the account and the name and address of
the depository institution to which the purchase prices of such Shelf Notes are
to be transferred on the Closing Day for such purchase and sale, (viii) certify
that the representations and warranties contained in Section 5 are true on and
as of the date of such Request for Purchase and that there exists on the date of
such Request for Purchase no Event of Default or Default, and (ix) be
substantially in the form of Exhibit B attached hereto. Each Request for
Purchase shall be in writing and shall be deemed made when received by
Prudential. In the event that the Available Currency specified in a Request for
Purchase at any time is a currency other than Dollars or Euros, Prudential shall
advise the Company, within a reasonable period following its receipt of the
Request for Purchase, of the modifications it has determined to be necessary in
the calculation of the Make-Whole Amount applicable to the Notes to be
denominated in such Available Currency. Such modifications shall be included in
any Confirmation of Acceptance applicable to Notes denominated in such currency
and shall be deemed to be part of this Agreement.

(d)           Rate Quotes. Not later than five Business Days after the Company
shall have given Prudential a Request for Purchase pursuant to Section 2.2(c),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone or telefacsimile, in each case between 9:30 a.m. and 1:30 p.m. New
York City local time (or such other time as Prudential may elect) interest rate
quotes (which quotes will be for fixed interest rates only) for the several
currencies, principal amounts, maturities, principal prepayment schedules, and
interest payment periods of Shelf Notes specified in such Request for Purchase
(each such interest rate quote provided in response to a Request for Purchase
herein called a “Quotation”). Each Quotation shall represent the interest rate
per annum payable on the outstanding principal balance of such Shelf Notes at
which a Prudential Affiliate would be willing to purchase such Shelf Notes at
100% of the principal amount thereof and shall specify the time period (to be 30
minutes or less in the sole discretion of Prudential) within which the Company
may elect to accept the Quotation (the “Acceptance Window”).

(e)           Acceptance. Within the Acceptance Window, an Authorized Officer of
the Company may, subject to Section 2.2(f), elect to accept on behalf of the
Company a Quotation as to the aggregate principal amount of the Shelf Notes
specified in the related Request for Purchase (each such Shelf Note being herein
called an “Accepted Note” and such acceptance being herein called an
“Acceptance”); provided, however, that no acceptance can be made with respect to
any Quotation any time prior to 9:30 a.m. or later than 1:30 p.m. New York city
local time. The day the Company notifies an Acceptance with respect to any
Accepted Notes is herein called the “Acceptance Day” for such Accepted Notes.
Any Quotation as to which Prudential does not receive an Acceptance within the
Acceptance Window shall expire, and no purchase or sale of Shelf Notes hereunder
shall be made based on any such expired Quotation. Subject to Section 2.2(f) and
the other terms and conditions hereof, the Company agrees to sell to a
Prudential Affiliate, and Prudential agrees to cause the purchase by a
Prudential Affiliate of, the Accepted Notes at 100% of the principal amount of
such Notes, which purchase price shall be paid in the currency in which such
Notes are to be denominated. As soon as practicable following the Acceptance
Day, the Company, Prudential and each Prudential Affiliate which is to purchase
any such Accepted Notes will execute a confirmation of such Acceptance
substantially in the form of Exhibit C attached hereto (herein called a
“Confirmation of Acceptance”). If the Company

 

4

 



 

should fail to execute and return to Prudential within three Business Days
following receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, Prudential may at its election at any time prior to its receipt
thereof cancel the closing with respect to such Accepted Notes by so notifying
the Company in writing.

(f)            Market Disruption. Notwithstanding the provisions of Section
2.2(e), any Quotation provided pursuant to Section 2.2(d) shall expire if prior
to the time an Acceptance with respect to such Quotation shall have been
notified to Prudential in accordance with Section 2.2(e): (i) in the case of any
Shelf Notes, whether denominated in Dollars, Euros or another Available
Currency, the domestic market for U.S. Treasury securities or derivatives shall
have closed or there shall have occurred a general suspension, material
limitation, or significant disruption of trading in securities generally on the
New York Stock Exchange or in the domestic market for U.S. Treasury securities
or derivatives, (ii) in the case of Shelf Notes to be denominated in Euros, the
markets for the German Bund or, in the case of Shelf Notes to be denominated in
another Available Currency, such markets for bonds denominated in such Available
Currency as shall be determined by Prudential to be relevant to its Quotation or
(iii) the spot and forward currency market, the financial futures market or the
interest rate swap market shall have closed or there shall have occurred a
general suspension, material limitation, or significant disruption of trading.
No purchase or sale of Shelf Notes hereunder shall be made based on such expired
Quotation. If the Company thereafter notifies Prudential of the Acceptance of
any such Quotation, such Acceptance shall be ineffective for all purposes of
this Agreement, and Prudential shall promptly notify the Company that the
provisions of this Section 2.2(f) are applicable with respect to such
Acceptance.

(g)           Facility Closings. Not later than 11:30 a.m. (New York City local
time) on the Closing Day for any Accepted Notes, the Company will deliver to
each Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of the Prudential Capital Group, the Accepted Notes to be purchased by
such Purchaser in the form of one or more Notes in authorized denominations as
such Purchaser may request for each Series of Accepted Notes to be purchased on
the Closing Day, dated the Closing Day and registered in such Purchaser’s name
(or in the name of its nominee), against payment of the purchase price thereof
by transfer of immediately available funds for credit to the Company’s account
specified in the Request for Purchase of such Notes. If the Company fails to
tender to any Purchaser the Accepted Notes to be purchased by such Purchaser on
the scheduled Closing Day for such Accepted Notes as provided above in this
Section 2.2(g), or any of the conditions specified in Section 4 shall not have
been fulfilled by the time required on such scheduled Closing Day, the Company
shall, prior to 1:00 p.m., New York City local time, on such scheduled Closing
Day notify Prudential (which notification shall be deemed received by each
Purchaser) in writing whether (i) such closing is to be rescheduled (such
rescheduled date to be a Business Day during the Issuance Period not less than
one Business Day and not more than 10 Business Days after such scheduled Closing
Day (the “Rescheduled Closing Day”)) and certify to Prudential (which
certification shall be for the benefit of each Purchaser) that the Company
reasonably believes that it will be able to comply with the conditions set forth
in Section 4 on such Rescheduled Closing Day and that the Company will pay the
Delayed Delivery Fee in accordance with Section 2.2(h)(ii) or (ii) such closing
is to be canceled. If a Rescheduled Closing Day is established in respect of
Notes denominated in a currency other than Dollars, such Notes shall have the
same maturity date, principal prepayment dates and amounts and interest payment
dates as originally scheduled. In the event that the Company shall fail to give
such notice referred to in the second preceding sentence, Prudential (on behalf
of each Purchaser) may at its election, at any time after 1:00 p.m., New York
City local time, on such scheduled Closing Day, notify the Company in writing
that such closing is to be canceled. Notwithstanding anything to the contrary
appearing in this Agreement, the Company

 

5

 



 

may not elect to reschedule a closing with respect to any given Accepted Notes
on more than one occasion, unless Prudential shall have otherwise consented in
writing.

 

(h)

Fees.

(i)            Issuance Fee. The Company will pay to each Purchaser in
immediately available funds a fee (herein called the “Issuance Fee”) on each
Closing Day (other than the Initial Notes Closing Day) in an amount equal to
0.15% of the U.S. Dollar Equivalent of the aggregate principal amount of Notes
sold to such Purchaser on such Closing Day. Such fee shall be payable in
Dollars.

(ii)          Delayed Delivery Fee. If the closing of the purchase and sale of
any Accepted Note is delayed for any reason beyond the original Closing Day for
such Accepted Note, the Company shall pay the Purchaser which shall have agreed
to purchase such Accepted Note, on the Cancellation Date or actual Closing Day
of such purchase and sale, an amount (the “Delayed Delivery Fee”) equal to

(A)         in the case of an Accepted Note denominated in Dollars, the product
of (1) the amount determined by Prudential to be the amount by which the bond
equivalent yield per annum of such Accepted Note exceeds the investment rate per
annum on an alternative Dollar investment of the highest quality selected by
Prudential and having a maturity date or dates the same as, or closest to, the
Rescheduled Closing Day from time to time fixed for the delayed delivery of such
Accepted Note, (2) the principal amount of such Accepted Note, and (3) a
fraction the numerator of which is equal to the number of actual days elapsed
from and including the original Closing Day for such Accepted Note to but
excluding the date of such payment, and the denominator of which is 360; or

(B)          in the case of an Accepted Note denominated in a currency other
than Dollars, the sum of (1) the product of (x) the amount by which the bond
equivalent yield per annum of such Accepted Note exceeds the arithmetic average
of the Overnight Interest Rates on each day from and including the original
Closing Day for such Accepted Note, (y) the principal amount of such Accepted
Note, and (z) a fraction the numerator of which is equal to the number of actual
days elapsed from and including the original Closing Day for such Accepted Note
to but excluding the date of such payment, and the denominator of which is 360
and (2) the costs and expenses (if any) incurred by such Purchaser or its
affiliates with respect to any interest rate, currency exchange or similar
agreement entered into by the Purchaser or any such affiliate in connection with
the delayed closing of such Accepted Notes.

In no case shall the Delayed Delivery Fee be less than zero. Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with Section 2.2(g).

(iii)         Cancellation Fee. If the Company at any time notifies Prudential
in writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the penultimate sentence of Section 2.2(g) that the
closing of the purchase and sale of such Accepted Note is to be canceled, or if
the closing of the purchase and sale of

 

6

 



 

such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company shall pay the Purchaser which shall have agreed to purchase
such Accepted Note in immediately available funds on the Cancellation Date an
amount (the “Cancellation Fee”) equal to

(C)          in the case of an Accepted Note denominated in Dollars, the product
of (1) the principal amount of such Accepted Note and (2) the quotient
(expressed in decimals) obtained by dividing (y) the excess of the ask price (as
determined by Prudential) of the Hedge Treasury Note(s) on the Cancellation Date
over the bid price (as determined by Prudential) of the Hedge Treasury Note(s)
on the Acceptance Day for such Accepted Note by (z) such bid price, with the
foregoing bid and ask prices as reported on the Treasury Yield Monitor page of
Standard & Poor’s MMS - Treasury Market Insight, or if such information ceases
to be available on the Treasury Yield Monitor page of Standard & Poor’s MMS -
Treasury Market Insight, any publicly available source of such market data
selected by Prudential, and rounded to the second decimal place; and

(D)         in the case of an Accepted Note denominated in a currency other than
Dollars, the aggregate of all unwinding costs incurred by such Purchaser or its
affiliates on positions executed by or on behalf of such Purchaser or such
affiliates in connection with the proposed lending in such currency and fixing
the coupon in such currency, provided, however, that any gain realized upon the
unwinding of any such positions shall be offset against any such unwinding
costs. Such positions include (without limitation) currency and interest rate
swaps, futures and forwards, government bond (including U.S. Treasury bond)
hedges and currency exchange contracts, all of which may be subject to
substantial price volatility. Such costs may also include (without limitation)
losses incurred by such Purchaser or its affiliates as a result of fluctuations
in exchange rates. All unwinding costs incurred by such Purchaser shall be
determined by Prudential or its affiliate in accordance with generally accepted
financial practice.

In no case shall the Cancellation Fee be less than zero.

(iv)          Currency of Fee Payments. Any Delayed Delivery Fee or Cancellation
Fee required to be paid by the Company to the Purchasers pursuant to the terms
of Section 2.2(h)(ii) or Section 2.2(h)(iii) hereof, shall be paid in accordance
with Section 22.8 hereof.

(v)           Officer’s Certificate. Prudential shall provide to the Company the
computation of any Delayed Delivery Fee or Cancellation Fee which may be payable
pursuant to Section 2.2(h)(ii) or Section 2.2(h)(iii).

3.

INTENTIONALLY OMITTED

4.

CONDITIONS TO CLOSINGS

The obligation of any Purchaser to purchase and pay for any Notes is subject to
the satisfaction, on or before the Closing Day for such Notes, of the following
conditions:

 

7

 



 

 

 

4.1.

Certain Documents.

(a)           Initial Notes Closing Day. On the Initial Notes Closing Day, such
Purchaser shall have received the following fully executed documents, each dated
the date of the Initial Notes Closing Day, in form and substance satisfactory to
such Purchaser:

(i)            the Initial Notes (s) to be purchased by such Purchaser on the
Initial Notes Closing Day;

 

(ii)

this Agreement;

(iii)         the Guaranty Agreement, in the form attached hereto as Exhibit D
(as amended, restated or otherwise modified (including by any joinder) from time
to time, the “Subsidiary Guaranty”); and

(iv)         the Lender Joinder Agreement to Amended and Restated Sharing
Agreement, in the form attached hereto as Exhibit E (as amended, restated or
otherwise modified from time to time, the “Lender Joinder Agreement”), binding
the Purchasers to the provisions of the Sharing Agreement and making each such
Purchaser a Lender (as defined in the Sharing Agreement) under the Sharing
Agreement.

(b)           Each other Closing Day. On each Closing Day other than the Initial
Notes Closing Day, such Purchaser shall have received the following fully
executed documents, each dated the date of the applicable Closing Day, in form
and substance satisfactory to such Purchaser:

 

(i)

the Note(s) to be purchased by such Purchaser on such Closing Day;

(ii)          a confirmation of subsidiary guaranty from each Subsidiary
Guarantor in the form attached hereto as Exhibit F, with respect to the Notes
being issued on such Closing Day (each, a “Confirmation of Subsidiary
Guaranty”).

(c)           Additional Documentation. Such Purchaser shall also have received
such additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.

 

4.2.

Representations and Warranties.

The representations and warranties contained in this Agreement (as updated
pursuant to the Request for Purchase delivered in connection with a closing
hereunder (other than in respect of the Initial Notes Closing Day) on its
corresponding Closing Day) and in the Subsidiary Guaranty and those otherwise
made in writing by or on behalf of any Obligor in connection with the
transactions contemplated by this Agreement shall be true on and as of such
Closing Day.

 

4.3.

Performance; No Default.

The Obligors shall have performed and complied with all agreements and
conditions contained in this Agreement and the Subsidiary Guaranty required to
be performed or complied with by them prior to or at the closing on such Closing
Day and after giving effect to the issue and sale of the Notes to be sold

 

8

 



 

on such Closing Day (and the application of the proceeds thereof as contemplated
by Schedule 5.14) no Default or Event of Default shall have occurred and be
continuing.

 

4.4.

Compliance Certificates.

(a)           Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the applicable Closing Day, certifying
that the conditions specified in Sections 4.2, 4.3 and 4.10 have been fulfilled.

(b)           Company’s Secretary’s Certificates. The Company shall have
delivered to such Purchaser a certificate of its secretary or assistant
secretary, dated the applicable Closing Day, certifying as to, and attaching:

(i)            the resolutions authorizing the execution and delivery of this
Agreement and any documents or instruments related hereto, and the issuance of
the Notes to be issued on such Closing Day, and authorizing the execution and
delivery of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, such Notes and
any documents or instruments related thereto;

(ii)          a copy of its certificate or articles of incorporation (or
equivalent constitutive document) certified by the appropriate Governmental
Authority of its jurisdiction of organization within 10 days of the relevant
Closing Day;

 

(iii)

its bylaws;

(iv)         the names, offices and specimen signatures of the officers of the
Company executing documents; and

(v)           a certificate of good standing with respect to the Company from
the appropriate Governmental Authority of its jurisdiction of organization dated
within 10 days of the relevant Closing Day (if available), together with such
other evidence of the status of the Company as such Purchaser may reasonably
request.

(c)           Subsidiary Guarantor Secretary’s Certificates. On the Initial
Notes Closing Day, each Subsidiary Guarantor shall have delivered to such
Purchaser a certificate of its secretary or assistant secretary certifying as
to, and attaching:

(i)            the resolutions authorizing the execution and delivery of the
Subsidiary Guaranty and any documents or instruments related thereto, and
authorizing the execution and delivery of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Subsidiary Guaranty and any documents or instruments related thereto;

(ii)          a copy of its certificate or articles of incorporation (or
equivalent constitutive document) certified by the appropriate Governmental
Authority of its jurisdiction of organization within 10 days of the relevant
Closing Day;

 

(iii)

its bylaws;

(iv)         the names, offices and specimen signatures of the officers of such
Subsidiary Guarantor executing documents; and

 

9

 



 

 

(v)           a certificate of good standing with respect to such Subsidiary
Guarantor from the appropriate Governmental Authority of its jurisdiction of
organization dated within 10 days of the relevant Closing Day, together with
such other evidence of the status of the such Subsidiary Guarantor as such
Purchaser may reasonably request.

 

4.5.

Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to it, dated the date of the applicable Closing Day, from

(a)           Dechert LLP, counsel for the Obligors, covering the matters set
forth in Exhibit 4.5(a)(i) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Obligors hereby instruct their counsel to deliver such opinion
to the Purchasers).

(b)           Bingham McCutchen LLP, the Purchasers’ special counsel in
connection with such transactions, substantially in the form set forth in
Exhibit 4.5(b) and covering such other matters incident to such transactions as
the Purchasers may reasonably request.

 

4.6.

Purchase Permitted by Applicable Law, etc.

The purchase of and payment for the Notes to be purchased by such Purchaser on
such Closing Day on the terms and conditions herein provided shall (a) be
permitted by the laws and regulations of each jurisdiction to which you are
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject any Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by any Purchaser, each Purchaser shall
have received an Officer’s Certificate from the Company certifying as to such
matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.

 

4.7.

Payment of Facility Fees.

The Company shall have paid to Prudential any fees due it pursuant to or in
connection with this Agreement, including any Issuance Fee due pursuant to
Section 2.2(h)(i) and any Delayed Delivery Fee due pursuant to Section
2.2(h)(ii).

 

4.8.

Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before such Closing Day the fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.5 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to such Closing Day.

 

4.9.

Private Placement Number.

A Private Placement number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Notes to be issued on
such Closing Day.

 

10

 



 

 

 

4.10.

Changes in Corporate Structure.

Except as specified in Schedule 4.10, no Obligor shall have changed its
jurisdiction of incorporation or been a party to any merger or consolidation,
nor shall any Obligor have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

 

4.11.

Funding Instructions for Initial Notes.

With respect to the closing of the purchase of the Initial Notes, such Purchaser
shall have received the funding instruction letter required under Section 2.1
within the time period specified in such Section.

 

 

4.12.

Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this greement and all documents and instruments incident to such
transactions shall be satisfactory to such Purchaser and its special counsel,
and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as they may
reasonably request.

5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each Purchaser, as of the date hereof and
as of each Closing Day, that:

 

5.1.

Organization; Power and Authority.

Each Obligor is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Obligor has the corporate power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver the Financing Documents to which it is a party and to perform the
provisions thereof.

 

5.2.

Authorization, etc.

(a)           This Agreement and the Notes have been duly authorized by all
necessary corporate action on the part of the Company, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(b)           The Subsidiary Guaranty has been duly authorized by all necessary
corporate action on the part of each Subsidiary Guarantor, and constitutes, a
legal, valid and binding obligation of each Subsidiary Guarantor enforceable
against such Subsidiary Guarantor in accordance with its terms, except as such
enforceability may be limited by (a) applicable

 

11

 



 

bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

5.3.

Disclosure.

Except as disclosed in Schedule 5.3, this Agreement, the documents, certificates
or other writings identified in Schedule 5.3 and the financial statements listed
in Schedule 5.5, taken as a whole (this Agreement and such documents,
certificates or other writings and such financial statements being referred to,
collectively, as the “Disclosure Documents”), do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. All projections provided by or on behalf of the Company
and its Subsidiaries are based upon good faith estimates and assumptions, all of
which are believed to be reasonable in light of the conditions known to the
Company and its Subsidiaries which existed at the time such projections were
made, were prepared on the basis of the assumptions stated therein, and reflect
as of the date of such projections and the date hereof the good faith estimate
of the Company and its Subsidiaries of the results of operations and other
information projected therein (it being understood that projections are subject
to significant uncertainties and contingencies, many of which are beyond the
Company’s and the Subsidiaries’ control and that no assurance can be given that
such projections will be realized). Except as disclosed in the Disclosure
Documents, since December 31, 2005, there has been no change in the financial
condition, operations, business or properties of the Company or any of its
Subsidiaries except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to any of the Obligors that would reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

 

5.4.

Organization and Ownership of Shares of Subsidiaries.

(a)           Schedule 5.4 is (except as noted therein) a complete and correct
list of the Company’s (i) Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its Capital Stock or similar equity interests
outstanding owned by the Company and each other Subsidiary, (ii) Affiliates,
other than Subsidiaries, and (iii) directors, senior officers and Authorized
Officers.

(b)           All of the outstanding shares of Capital Stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).

(c)           Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

(d)           No Subsidiary is subject to any legal, regulatory, contractual or
other restriction (other than this Agreement, the agreements listed on Schedule
5.4 and customary limitations

 

12

 



 

imposed by corporate law or similar statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

5.5.

Financial Statements; Material Liabilities.

On the Initial Notes Closing Day, the Company has delivered to each Purchaser
copies of the financial statements of the Company and its Subsidiaries listed on
Schedule 5.5. All of said financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments and the
absence of footnotes). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

 

5.6.

Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by each Obligor of the Financing
Documents to which it is a party will not

(a)           contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
Material agreement or instrument to which the Company or any Subsidiary is bound
or by which the Company or any Subsidiary or any of their respective properties
may be bound or affected,

(b)           conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or

(c)           violate any provision of any statute or other rule or regulation
of any Governmental Authority applicable to the Company or any Subsidiary.

 

5.7.

Governmental Authorizations, etc.

Assuming the accuracy of the Purchasers’ representations made in Section 6.1, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by each Obligor of the Financing Documents to which it
is a party.

 

5.8.

Litigation; Observance of Agreements, Statutes and Orders.

(a)           Except as disclosed in Schedule 5.8, there are no actions, suits
or proceedings pending or, to the knowledge of the Company, threatened against
or affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

 

13

 



 

 

(b)           Neither the Company nor any Subsidiary is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws and the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

5.9.

Taxes.

The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that would reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate. The Federal income tax liabilities of the
Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended 1997.

 

5.10.

Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

 

5.11.

Licenses, Permits, etc.

Except as disclosed in Schedule 5.11:

(a)           the Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others, except for conflicts that, individually or in the aggregate, would not
have a Material Adverse Effect;

(b)           to the best knowledge of the Company, no product of the Company or
any of its Subsidiaries infringes in any Material respect any Material license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person;
and

(c)           to the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any of its Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used

 

14

 



 

by the Company or any of its Subsidiaries which would reasonably be expected to
have a Material Adverse Effect.

 

 

5.12.

Compliance with ERISA.

(a)           The Company and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect. either the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that would reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to section 401(a)(29) or
412 of the Code or section 4068 of ERISA, other than such liabilities or Liens
as would not be individually or in the aggregate Material.

(b)           The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c)           The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d)           The expected postretirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

(e)           The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A) (D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.3 as to the Sources to be used to pay the purchase
price of the Notes to be purchased by it.

(f)           Schedule 5.12 sets forth all ERISA Affiliates and all “employee
benefit plans” maintained by the Company (or any “affiliates” thereof) or in
respect of which the Notes could constitute an “employer security” (“employee
benefit plan” has the meaning specified in section 3 of ERISA, “affiliate” has
the meaning specified in section 407(d) of ERISA and section V of the Department
of Labor Prohibited Transaction Exemption 95 60 (60 FR 35925, July 12, 1995) and
“employer security” has the meaning specified in section 407(d) of ERISA).

 

15

 



 

 

 

5.13.

Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than the Purchasers, each of which has been offered the Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.

 

5.14.

Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Initial Notes to pay in
full all amounts owing in respect of the those certain 6.81% Senior Notes due
April 8, 2009 (including any such amounts owing under the note purchase
agreements pursuant to which such notes were issued) issued by the Company, West
Pharmaceutical Services of Florida, Inc., a Florida corporation, and West
Pharmaceutical Services Lakewood, Inc., a Delaware corporation. The Company will
apply the proceeds of the sale of any Shelf Notes as set forth in the Request
for Purchase delivered with respect to such Shelf Notes. No part of the proceeds
from the sale of the Notes hereunder will be used, directly or indirectly, for
the purpose of financing a Hostile Tender Offer or for buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 1% of the value of the consolidated assets
of the Company and its Subsidiaries and none of the Obligors has any present
intention that margin stock will constitute more than 1% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.

 

5.15.

Existing Indebtedness.

(a)           Except as described therein, Schedule 5.15 sets forth a complete
and correct list of all outstanding Indebtedness of the Company and its
Subsidiaries as of December 31, 2005 (including a description of the obligors
and obligees, principal amount outstanding and collateral therefor, if any, and
any Guaranty thereof, if any), since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries. Neither the
Company nor any Subsidiary is in default, and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
the Company or such Subsidiary and no event or condition exists with respect to
any Indebtedness of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.

(b)           Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.8.

(c)           Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such

 

16

 



 

Subsidiary, any agreement relating thereto or any other agreement (including,
but not limited to, its charter or other organizational document) which limits
the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as specifically indicated in Schedule 5.15.

 

5.16.

Foreign Assets Control Regulations, etc.

(a)           Neither the sale of the Notes by the Company hereunder nor its use
of the proceeds thereof will violate the Trading with the Enemy Act, as amended,
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

(b)           Neither the Company nor any Subsidiary (i) is a Person described
or designated in the Specially Designated Nationals and Blocked Persons List of
the Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order
or (ii) engages in any dealings or transactions with any such Person. The
Company and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.

(c)           No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

5.17.

Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, or the Federal Power Act, as
amended.

 

5.18.

Environmental Matters.

(a)           Neither the Company nor any Subsidiary has knowledge of any claim
or (except as set forth in Schedule 5.8) has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

(b)           Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.

(c)           Neither the Company nor any of its Subsidiaries has stored any
Hazardous Material on real properties now or formerly owned, leased or operated
by any of them and has not disposed of any Hazardous Material in a manner
contrary to any Environmental Laws in each case in any manner that could
reasonably be expected to result in a Material Adverse Effect.

(d)           All buildings on all real properties now owned, leased or operated
by the Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws,

 

17

 



 

except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

 

5.19.

Notes Rank Pari Passu.

The obligations of the Company under this Agreement and the Notes rank pari
passu in right of payment with all other senior unsecured Indebtedness (actual
or contingent) of the Company, including, without limitation, all senior
unsecured Indebtedness of the Company described in Schedule 5.15 hereto.

6.

REPRESENTATIONS OF THE PURCHASERS

 

6.1.

Purchase for Investment.

Each Purchaser severally represents as of the date hereof and as of each Closing
Day that it is purchasing the Notes for its own account or for one or more
separate accounts maintained by it or for the account of one or more pensions or
trust funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or such pension or trust funds’ property shall
at all times be within such Purchaser’s or such pension’s or trust funds’
control. Each Purchaser understands that the Notes have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.

 

6.2.

Accredited Investor.

Each Purchaser represents that it is an “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act acting
for its own account (and not for the account of others) or as a fiduciary or
agent for others (which others are also “accredited investors”). Each Purchaser
further represents that such Purchaser has had the opportunity to ask questions
of the Company and received answers concerning the terms and conditions of the
sale of the Notes.

 

6.3.

Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a)           the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)           the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any

 

18

 



 

 

employee benefit plan (or its related trust) that has any interest in such
separate account (or to any participant or beneficiary of such plan (including
any annuitant)) are not affected in any manner by the investment performance of
the separate account; or

(c)           the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of PTE 91-38 and, except as disclosed by such Purchaser
to the Company in writing pursuant to this clause (c), no employee benefit plan
or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d)           the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

(e)           the Source constitutes assets of a “plan(s)” (within the meaning
of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or

 

(f)

the Source is a governmental plan; or

(g)           the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

(h)           the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

 

19

 



 

 

7.

INFORMATION AS TO COMPANY, ETC.

 

7.1.

Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor:

(a)           Quarterly Statements -- within 45 days (or such shorter period as
is 15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof) after the end
of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of,

(i)            a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such quarter, and

(ii)          consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if the Company shall have timely made such
Form 10-Q available on “EDGAR” and on the Company’s home page on the worldwide
web (at the date of this Agreement located at: http//www.westpharma.com) and
shall have given each Purchaser prior notice of such availability on EDGAR and
on the Company’s home page in connection with each delivery (such availability
and notice thereof being referred to as “Electronic Delivery”);

(b)           Annual Statements -- within 90 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of,

(i)            a consolidated balance sheet of the Company and its Subsidiaries,
as at the end of such year, and

(ii)          consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the standards of the Public Company Accounting Oversight Board
(United States), and

 

20

 



 

that such audit provides a reasonable basis for such opinion in the
circumstances, provided that the delivery within the time period specified above
of the Company’s Form 10-K for such fiscal year (together with the Company’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(b),
provided, further than the Company shall be deemed to have made such delivery of
such Form 10-K if it shall have timely made Electronic Delivery thereof;

(c)           SEC and Other Reports -- promptly upon their becoming available,
one copy of (i) each financial statement, report, notice or proxy statement sent
by the Company or any Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, each registration statement that shall
have become effective (without exhibits except as expressly requested by such
holder), and each final prospectus and all amendments thereto filed by the
Company or any Subsidiary with the SEC;

(d)           Notice of Default or Event of Default -- promptly, and in any
event within five Business Days after a Responsible Officer becomes aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or propose to take with respect thereto;

(e)           ERISA Matters -- promptly, and in any event within five days after
a Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or any
ERISA Affiliate proposes to take with respect thereto:

(i)            with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or

(ii)          the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

(iii)         any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;

(f)            Notices from Governmental Authority -- promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and

 

21

 



 

 

(g)           Requested Information -- with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries
(including, but without limitation, actual copies of the Company’s Form 10-Q,
Form 10-K and annual reports) or relating to the ability of any Obligor to
perform its obligations under any Financing Document to which it is a party as
from time to time may be reasonably requested by any such holder of Notes,
including without limitation such information regarding the Company required to
satisfy the requirements of 17 C.F.R. §230.144A, as amended from time to time,
in connection with any contemplated transfer of Notes.

 

7.2.

Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by a certificate of
a Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):

(a)           Covenant Compliance -- the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.3 through Section 10.5 hereof,
inclusive, Section 10.7, clause (ix) of Section 10.8(a), Section 10.9 and
Section 10.10 and during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence); and

(b)           Event of Default -- a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

 

7.3.

Inspection.

The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:

(a)           No Default -- if no Default or Event of Default then exists, at
the expense of such holder and upon reasonable prior notice to the Company, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and, with the consent of the Company (which consent will not be
unreasonably withheld), to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

(b)           Default -- if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary,

 

22

 



 

to examine all their respective books of account, records, reports and other
papers, to make copies and extracts therefrom, and to discuss their respective
affairs, finances and accounts with their respective officers and independent
public accountants (and by this provision the Company authorizes said
accountants to discuss the affairs, finances and accounts of the Company and its
Subsidiaries), all at such times and as often as may be requested.

8.

PREPAYMENT OF NOTES

Shelf Notes shall be subject to required prepayment as and to the extent
provided in Section 8.2. The Initial Notes and any Shelf Notes shall also be
subject to prepayment under the circumstances set forth in Section 8.3 and
Section 8.4. Any prepayment of Shelf Notes made by the Company pursuant to any
other provision of this Section 8 shall not reduce or otherwise affect their
obligation to make any required prepayment as specified in Section 8.2.

 

8.1.

Payment at Maturity.

(a)           The Company will pay all of the principal amount of the Series A
Notes remaining outstanding, if any, on February 27, 2013.

(b)           The Company will pay all of the principal amount of the Series B
Notes remaining outstanding, if any, on February 27, 2016.

(c)           The Company will pay all of the principal amount of each Series of
Shelf Notes remaining outstanding, if any, on the maturity date with respect to
such Series as set forth in the Notes of such Series.

 

8.2.

Required Prepayments of Shelf Notes.

Each Series of Shelf Notes shall be subject to the required prepayments, if any,
set forth in the Notes of such Series. Any partial prepayment of a Series of
Notes pursuant to Section 8.3 or 8.4 shall be applied in satisfaction of
required payments of principal of the Notes of such Series on a pro rata-basis.

 

8.3.

Optional Prepayment With Make-Whole Amount.

The Notes of each Series shall be subject to prepayment, in whole at any time or
from time to time in part (in integral multiples of $100,000 and in a minimum
amount of $1,000,000 or such lesser amount as shall then be outstanding, or, in
each case, in the equivalent of the currency in which the Notes of such Series
are denominated), at the option of the Company, at 100% of the principal amount
so prepaid plus interest thereon to the prepayment date and the Make-Whole
Amount, if any, with respect to each such Note. The Company will give each
holder of Notes of such Series written notice of each optional prepayment under
this Section 8.3 not less than 30 days and not more than 60 days prior to the
date fixed for such prepayment. Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of the Notes of such
Series to be prepaid on such date, the principal amount of each Note held by
such holder to be prepaid (determined in accordance with Section 8.5), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes of
the Series being so prepaid a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

23

 



 

 

 

8.4.

Prepayment in connection with Asset Disposition.

(a)           Notice of Debt Prepayment Offer. If the Company shall make a Debt
Prepayment Offer in connection with an Asset Disposition, they will give written
notice of such offer to each holder of Notes within 10 months after the
consummation thereof, which notice shall contain and constitute an offer to
prepay a Ratable Portion of the Notes held by such holder on a date (the
“Proposed Prepayment Date”) specified in such notice (which shall be a Business
Day) that is not less than 30 days and not more than 60 days after the date such
notice shall be given, and shall be accompanied by the certificate described in
subparagraph (d) of this Section 8.4. If the Proposed Prepayment Date shall not
be specified in such offer, the Proposed Prepayment Date shall be the 60th day
after the date such notice shall be given.

(b)           Acceptance; Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.4 by causing a notice of such acceptance
to be delivered to the Company at least 10 days prior to the Proposed Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.4 shall be deemed to constitute an acceptance of such
offer by such holder.

(c)           Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.4 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and the applicable
Make-Whole Amount. The prepayment shall become due and owing, and shall be made,
on the Proposed Prepayment Date.

(d)           Officer’s Certificate. Each offer to prepay the Notes of any
holder pursuant to this Section 8.4 shall be accompanied by a certificate,
executed by a Senior Financial Officer and dated the date of such offer,
specifying: (i) the Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.4; (iii) the computation, in reasonable detail, of
the Ratable Portion of the Notes held by such holder which is offered to be
prepaid and the Make-Whole Amount to be paid in connection therewith (calculated
as if the date of such certificate were the Proposed Prepayment Date); and (iv)
the interest that would be due on such Ratable Portion to be prepaid, accrued to
the Proposed Prepayment Date.

 

8.5.

Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes of any Series, the principal
amount of the Notes of such Series to be prepaid shall be allocated among all of
the Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.

 

8.6.

Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and canceled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

24

 



 

 

 

8.7.

Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Company or an Affiliate pro rata to the holders of all
Notes at the time outstanding upon the same terms and conditions. Any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
30 days. If the holders of greater than or equal to 50% of the principal amount
of the Notes then outstanding accept such offer, the Company shall promptly
notify the remaining holders of such fact and the expiration date for the
acceptance by holders of Notes of such offer shall be extended by the number of
days necessary to give each such remaining holder at least 10 Business Days from
its receipt of such notice to accept such offer. The Company will promptly
cancel all Notes acquired by it or any Affiliate pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.

 

8.8.

Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.3 or Section 8.4 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if interest is
payable other than on a quarterly basis) equal to the Reinvestment Yield with
respect to such Called Principal.

“Implied Dollar Yield” means, with respect to the Called Principal of any Note,
the yield to maturity implied by (i) the yields reported, as of 10:00 a.m. (New
York City local time) on the Business Day next preceding the Settlement Date
with respect to such Called Principal, on the Treasury Yield Monitor page of
Standard & Poor’s MMS – Treasury Market Insight (or, if Standard & Poor’s shall
cease to report such yields in MMS – Treasury Market Insight or shall cease to
be the Purchasers’ customary source of information for calculating Make-Whole
Amounts on privately placed notes, then such source as is then the Purchasers’
customary source of such information), or if such yields shall not be reported
as of such time or the yields reported as of such time shall not be
ascertainable, (ii) the Treasury Constant Maturity Series yields reported, for
the latest day for which such yields shall have been so reported as of the
Business Day next preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15 (519) (or any comparable
successor publication) for actively traded U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. Such implied yield shall be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the actively traded U.S. Treasury security with the
maturity closest to and greater than the Remaining Average Life of such Called
Principal and (2) the

 

25

 



 

actively traded U.S. Treasury security with the maturity closest to and less
than the Remaining Average Life of such Called Principal.

“Implied Euro Yield” means, with respect to the Called Principal of any Note,
the yield to maturity implied by (i) the yields reported, as of 10:00 a.m. (New
York time) on the second Business Day preceding the Settlement Date with respect
to such Called Principal, on the display designated as “Page 0#DEBMK” on the
Reuters Screen (or such other display as may replace “Page 0#DEBMK” on the
Reuters Screen) for the actively traded benchmark German Bunds having a maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or if such yields are not reported as of such time or the
yields reported shall not be ascertainable, (ii) the average of the yields for
such securities as determined by Recognized German Bund Market Makers. Such
implied yield will be determined, if necessary, by (a) converting quotations to
bond-equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between (1) the actively traded benchmark German Bunds
with the maturity closest to and greater than the Remaining Average Life of such
Called Principal and (2) the actively traded benchmark German Bunds with the
maturity closest to and less than the Remaining Average Life of such Called
Principal.

“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by Prudential.

“Reinvestment Yield” means, with respect to the Called Principal of any Note
denominated in (i) Dollars, 50 basis points plus the Implied Dollar Yield and
(ii) Euros, the Implied Euro Yield. The Reinvestment Yield will be rounded to
that number of decimals as appears in the coupon for the applicable Note.

“Remaining Average Life” means, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal by
(b) the number of years (calculated to the nearest one-twelfth year) which will
elapse between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.3, Section 8.4 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.3 or
Section 8.4 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

9.

AFFIRMATIVE COVENANTS

During the Issuance Period and so long thereafter as any Note is outstanding and
unpaid, the Company covenants as follows:

 

26

 



 

 

 

9.1.

Compliance with Law.

Without limiting Section 10.11, the Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

9.2.

Insurance.

The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles, co
insurance and self-insurance, if adequate reserves are maintained with respect
thereto) as is customary in the case of entities of established reputations
engaged in the same or a similar business and similarly situated.

 

9.3.

Maintenance of Properties.

The Company will and will cause each of its Subsidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance would not, individually
or in the aggregate, have a Material Adverse Effect.

 

9.4.

Payment of Taxes and Claims.

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all such claims for which sums have become due and payable that have or
might become a Lien on properties or assets of the Company or any Subsidiary
provided that neither the Company nor any Subsidiary need pay any such tax or
assessment or claims if (a) the amount, applicability or validity thereof is
contested by the Company or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and the Company or such Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary or (b) the non-filing or nonpayment, as the case may be, of
all such taxes, assessments and claims in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

 

9.5.

Corporate Existence, etc.

The Company will at all times preserve and keep in full force and effect its
corporate existence. Subject to Sections 10.6 and 10.7, the Company will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries (unless merged into the Company or a Subsidiary

 

27

 



 

Guarantor) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.

 

9.6.

Notes to Rank Pari Passu.

Each Note and all other obligations of the Company under this Agreement are and
at all times shall remain direct and unsecured obligations of the Company
ranking pari passu as against the assets of the Company with all other Notes
from time to time issued and outstanding hereunder without any preference among
themselves and pari passu with all other present and future senior unsecured
Indebtedness (actual or contingent) of the Company.

 

9.7.

Books and Records.

The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account sufficient to produce periodic financial statements
prepared in conformity with GAAP and sufficient to be in conformity with all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

 

9.8.

Noteholder Guaranty.

The Company will cause each Subsidiary, other than a Foreign Subsidiary, which
becomes directly or indirectly liable for (as a co-borrower, guarantor or
otherwise) any Indebtedness owed under the Credit Agreement or grants a lien on
any asset to secure obligations owed under the Credit Agreement, to execute and
deliver to each holder of Notes, simultaneously with its incurrence of such
Indebtedness or granting of such lien, a copy of a Joinder Agreement. Each such
Joinder Agreement will be accompanied by copies of the constitutive documents of
such Subsidiary and corporate resolutions (or the equivalent) authorizing such
transaction, in each case certified as true and correct by an officer of such
Subsidiary.

10.

NEGATIVE COVENANTS

During the Issuance Period and so long thereafter as any Note or other amount
due hereunder is outstanding and unpaid, the Company covenants as follows:

 

10.1.

Transactions with Affiliates.

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.

 

10.2.

Line of Business.

The Company will not, and will not permit any of its Subsidiaries to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which

 

28

 



 

the Company and its Subsidiaries are engaged on the date of this Agreement, as
described in Schedule 10.2.

 

10.3.

Leverage Ratio.

The Company will not permit the Leverage Ratio to be greater than 3.50 to 1.0 at
any time.

 

10.4.

Priority Debt.

The Company will not at any time permit Priority Debt to exceed 25% of
Consolidated Total Capitalization, in each case determined at such time;
provided, however, if the Credit Agreement requires Priority Debt to be less
than 25% of Consolidated Total Capitalization, then Priority Debt shall be such
lesser amount as is set forth in the Credit Agreement.

 

10.5.

Interest Charges Coverage Ratio.

The Company will not permit the ratio of (a) Consolidated EBIT for any period of
four consecutive fiscal quarters of the Company to (b) Consolidated Interest
Expense for such period to be less than 2.50 to 1.00.

 

10.6.

Merger, Consolidation, etc.

The Company will not, and will not permit any of its Subsidiaries to,
consolidate with, merge with, or acquire all or substantially all of the assets
of any other Person, or Transfer substantially all of its assets in a single
transaction or series of transactions to any Person (except that any Subsidiary
of the Company may (x) consolidate with or merge with, or Transfer substantially
all of its assets in a single transaction or series of transactions to, the
Company (with the Company being the survivor thereof) and (y) Transfer all of
its assets in compliance with the provisions of Section 10.7 and upon
satisfaction of the requirements of paragraph (a) of this Section 10.6 (it being
understood that the reference to “surviving entity” in such paragraph shall be
deemed to be a reference to the transferee of such assets)), provided, however,
that the foregoing restriction does not apply to the consolidation or merger of
the Company or any Subsidiary with, or the Transfer of substantially all of the
assets of the Company or any Subsidiary in a single transaction or series of
transactions to, any Person so long as:

(a)           immediately prior to, and immediately after giving effect to, any
such transaction involving a Subsidiary, no Default or Event of Default would
exist and if such Subsidiary is a Subsidiary Guarantor the surviving entity
becomes a Subsidiary Guarantor upon consummation of any such transaction
pursuant to such agreements and instruments as shall be reasonably satisfactory
to the Required Holders, and the Company shall have caused to be delivered to
each holder of Notes an opinion of nationally recognized independent counsel, or
other independent counsel reasonably satisfactory to the Required Holders, to
the effect that all such agreements and instruments are enforceable in
accordance with their terms and comply with the terms hereof; and

(b)          immediately prior to, and immediately after giving effect to, any
such transaction involving the Company, no Default or Event of Default would
exist and either

 

(i)

the Company is the surviving or acquiring corporation, or

(ii)          if the Company is not the surviving or acquiring corporation, such
corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this

 

29

 



 

Agreement and the Notes (pursuant to such agreements and instruments as shall be
reasonably satisfactory to the Required Holders), and the Company shall have
caused to be delivered to each holder of Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof.

No such Transfer of substantially all of the assets of the Company or a
Subsidiary shall have the effect of releasing any Obligor from its liability
under any Financing Document.

 

10.7.

Sale of Assets, etc.

The Company will not, and will not permit any of its Subsidiaries to, make any
Asset Disposition, unless:

(a)           in the good faith opinion of the Company, such disposition is in
exchange for consideration having a Fair Market Value at least equal to that of
the property exchanged; and

 

(b)

immediately after giving effect to such disposition;

 

 

(i)

no Default or Event of Default would exist; and

(ii)          the Disposition Value of all property that was the subject of any
Asset Disposition occurring during the period of 360 days ending on and
including the date of such disposition would not exceed 10% of Consolidated
Total Assets determined as of the end of the then most recently ended fiscal
year of the Company.

If prior to the consummation of a Transfer, the Company shall deliver a written
notice to all holders of the Notes stating that all of the Net Proceeds Amount
arising therefrom is to be applied to a Debt Prepayment Offer or a Property
Reinvestment Application within 360 days after such consummation, then such
Transfer shall not be deemed an Asset Disposition for purpose of clause (b)(ii)
of this Section 10.7. If the Company does not apply the Net Proceeds Amount as
specified in such notice within such 360 day period, then such Transfer shall be
deemed to have been an Asset Disposition at the time of the consummation
thereof, and the Company’s compliance with this Section 10.7 as of such time
shall be determined on such basis.

 

10.8.

Liens.

(a)           Negative Pledge. The Company will not, and will not permit any of
its Subsidiaries to, directly or indirectly create, assume, incur or suffer to
be created, assumed or incurred or to exist (upon the happening of a contingency
or otherwise), any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of the Company or any such Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits, except:

(i)            Taxes, etc. -- liens for taxes, assessments or other governmental
charges that are not yet due and payable or the payment of which is not at the
time required by Section 9.4;

 

30

 



 

 

(ii)          Legal Proceedings -- liens arising from judicial attachments,
judgments or awards, the time for the appeal or petition for rehearing of which
has not expired, or in respect of which the Company or a Subsidiary is in good
faith pursuing an appeal or other proceeding for review;

(iii)         Ordinary Course Liens -- liens (other than any Lien imposed by
ERISA) incurred or deposits made in the ordinary course of business

(A)         in connection with workers’ compensation, unemployment insurance,
social security and other like laws,

(B)          to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety and performance bonds (of
a type other than set forth in Section 10.8(a)(ii)), bids, leases (other than
Capitalized Leases), purchase, construction or sales contracts and other similar
obligations, in each case not incurred or made in connection with the borrowing
of money, the obtaining or advances or credit or the payment of the deferred
purchase price of property,

(C)          to secure the claims or demands of materialmen, mechanics,
carriers, warehousemen, vendors, repairmen, landlords, lessors and other like
Persons, arising in the ordinary course of business, and

(D)         in the nature of reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other similar
title exceptions or encumbrances affecting real property,

provided that (1) any amounts secured by such Liens are not overdue, or, if
overdue, such Liens are being contested in good faith and (2) such Liens do not,
in the aggregate, materially detract from the value of such property or
materially impair the use of such property in the conduct of the business of the
Company or any Subsidiary, or the conduct of the business of the Company and the
Subsidiaries taken as a whole;

(iv)         Existing Liens -- liens in existence as of the Initial Notes
Closing Day securing Debt and listed in Schedule 5.15;

(v)           Subsidiary Liens -- liens on property of any of the Subsidiaries
securing Debt owing to the Company;

(vi)         Purchase Money Liens -- liens on tangible property (or any
improvement thereon) acquired or constructed by the Company or any Subsidiary
after the Initial Notes Closing Day to secure Debt of the Company or such
Subsidiary incurred in connection with such acquisition or construction,
provided that

(A)          no such Lien shall extend to or cover any property other than the
property (or improvement thereon) being acquired or constructed,

(B)          the principal amount of Debt secured by any such Lien, together
with the aggregate principal amount of all other Debt secured by Liens on such
property, shall not exceed the lesser of (I) an amount equal to the Fair Market
Value (as determined in good faith by the Board of Directors of the Company) of
such property so acquired or constructed and (II) the cost to the Company or
such

 

31

 



 

Subsidiary of such property (or improvement thereon) so acquired or constructed,
and

(C)          such Lien shall be created concurrently with or within 120 days
after such acquisition or the substantial completion of such construction;

(vii)        Acquisition Liens -- liens existing on property of a Person
immediately prior to its being consolidated with or merged into the Company or a
Subsidiary or its becoming a Subsidiary, or any Lien existing on any property
acquired by the Company or any Subsidiary at the time such property is so
acquired (whether or not the Debt secured thereby shall have been assumed),
provided that

(A)          no such Lien shall have been created or assumed in contemplation of
such consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property, and

(B)          each such Lien shall extend solely to the item or items of property
so acquired and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property;

(viii)       Renewals -- liens securing renewals, extensions (as to time) and
refinancings of Debt secured by the Liens covered by clauses (i) though (vii),
inclusive, provided that

(A)          the amount of Debt secured by each such Lien is not increased in
excess of the amount of Debt outstanding on the date of such renewal, extension
or refinancing,

(B)          none of such Liens is extended to include any additional property
of the Company or any Subsidiary, and

(C)          immediately after such renewal, extension or refinancing no Default
or Event of Default would exist; and

(ix)         Priority Debt -- liens securing Debt of the Company or any
Subsidiary and not otherwise permitted by clauses (i) through (viii), inclusive,
of this Section 10.8(a), but only to the extent that Priority Debt does not at
any time exceed 25% of Consolidated Total Capitalization; provided, however, if
the Credit Agreement requires Priority Debt to be less than 25% of Consolidated
Total Capitalization, then only to the extent that Priority Debt does not at any
time exceed such lesser amount as is set forth in the Credit Agreement.

(b)           Financing Statements. The Company will not, and will not permit
any of the Subsidiaries to, sign or file a financing statement under the Uniform
Commercial Code of any jurisdiction that names the Company or such Subsidiary as
debtor, or sign any security agreement authorizing any secured party thereunder
to file any such financing statement, except, in any such case, a financing
statement filed or to be filed to perfect a security interest that the Company
or such Subsidiary is entitled to create, assume or incur, or permit to exist,
under the foregoing provisions of this Section 10.8 or to evidence for
informational purposes a lessor’s interest in property leased to the Company or
any such Subsidiary.

 

32

 



 

 

 

10.9.

Consolidated Net Worth.

The Company will not permit Consolidated Net Worth on the last day of any fiscal
quarter to be less than the sum of (a) $198,900,000, plus (b) fifty percent
(50%) of net income after taxes of the Company and its Subsidiaries determined
on a consolidated basis in accordance with GAAP for each fiscal quarter
commencing with the fiscal quarter ending March 31, 2004 and ending with the
fiscal quarter for which such calculation is made exclusive of any fiscal
quarters in which such consolidated net income after taxes is a negative (i.e.,
a loss), plus (c) one hundred percent (100%) of the aggregate Net Proceeds
Amount realized from any sales of Capital Stock of the Company (other than the
issuance of Capital Stock to an employee, officer or director in connection with
compensation arrangements under a plan, contract or other arrangement pursuant
to which any of the following may be received: stock, restricted stock or
restricted stock units, phantom stock, stock options, warrants, convertible
securities, performance units and performance shares, and similar instruments)
occurring after May 17, 2004.

 

10.10.

Limitation on Acquisitions.

The Company will not, and will not permit any of its Subsidiaries to, purchase,
lease or otherwise acquire (in a single transaction or a series of related
transactions) all or any substantial amount of the property or assets
(including, without limitation, Capital Stock) of any Person except for
Permitted Acquisitions.

 

10.11.

Terrorism Sanctions Regulations.

The Company will not and will not permit any Subsidiary to (a) become a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (b) engage in any dealings or transactions with any such
Person.

11.

EVENTS OF DEFAULT

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)           the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b)           the Company defaults in the payment of any interest on any Note
for more than five Business Days after the same becomes due and payable; or

(c)           the Company defaults in the performance of or compliance with any
term contained in Sections 10.1 through 10.11, inclusive, or Section 7.1(d); or

(d)           the Company defaults in the performance of or compliance with any
term contained herein (other than those referred to in paragraphs (a), (b) and
(c) of this Section 11) and such default is not remedied within 30 days after
the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default and (ii) the Company receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (d) of Section 11); or

 

33

 



 

 

(e)           any representation or warranty made in writing by or on behalf of
the Company or any Subsidiary Guarantor, or by any officer of the Company or any
Subsidiary Guarantor, in this Agreement, the Subsidiary Guaranty (or any Joinder
Agreement) or in any writing furnished in connection with the transactions
contemplated hereby or thereby proves to have been false or incorrect in any
material respect on the date as of which made; or

(f)           (i)           the Company or any Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount in excess of $10,000,000 beyond any period of
grace provided with respect thereto, or

(ii)          the Company or any Subsidiary is in default in the performance of
or compliance with any term of any evidence of any Indebtedness in an aggregate
outstanding principal amount in excess of $10,000,000 or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared, due and payable, or one or more Persons are entitled to
declare such Indebtedness to be due and payable, before its stated maturity or
before its regularly scheduled dates of payment, or

(iii)         as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert Indebtedness into equity interests), (x) the Company or
any Subsidiary has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding amount of at least $10,000,000 or (y) one or more Persons
have the right to require the Company or any Subsidiary so to purchase or repay
such Indebtedness; or

(g)           the Company or any Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (ii)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h)           a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

(i)            a final judgment or judgments for the payment of money
aggregating in excess of $10,000,000 are rendered against one or more of the
Company and its Subsidiaries and which judgments are not, within 30 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 30 days after the expiration of such stay; or

 

34

 



 

 

 

(j)

if

(i)            any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code,

(ii)          a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings,

(iii)         the aggregate “amount of unfunded benefit liabilities” (within the
meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, shall exceed $10,000,000,

(iv)         the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title IV of ERISA or the
penalty or excise tax provisions of Title I of ERISA or the Code relating to
employee benefit plans,

(v)           the Company or any ERISA Affiliate withdraws from any
Multiemployer Plan, or

(vi)         the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder;

and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Materially Adverse Effect; or

(k)           (i)          the Subsidiary Guaranty or any Joinder Agreement
shall cease to be in full force and effect or shall be declared by a court or
Governmental Authority of competent jurisdiction to be void, voidable or
unenforceable against any Subsidiary Guarantor, (ii) the validity or
enforceability of the Subsidiary Guaranty or any Joinder Agreement against any
Subsidiary Guarantor shall be contested by such Subsidiary Guarantor, or (iii)
any Subsidiary Guarantor shall deny that such Subsidiary Guarantor has any
further liability or obligation under the Subsidiary Guaranty or any Joinder
Agreement.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

12.

REMEDIES ON DEFAULT, ETC.

 

12.1.

Acceleration.

(a)           If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, the Facility shall automatically terminate and all the Notes then
outstanding shall automatically become immediately due and payable.

 

35

 



 

 

(b)           If any other Event of Default has occurred and is continuing, the
Required Holders of any Series may at any time at its or their option, by notice
or notices to the Company, declare all the Notes of such Series then outstanding
to be immediately due and payable, and the Required Holders of all of the Notes
may at any time their option, by notice or notices to the Company, terminate the
Facility.

(c)           If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing, any holder or holders of Notes at the
time outstanding affected by such Event of Default may at any time, at its or
their option, by notice or notices to the Company, declare all the Notes held by
it or them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

12.2.

Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

12.3.

Rescission.

At any time after any Notes of any Series have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the Required Holders of such
Series, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (c) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

 

12.4.

Notice of Acceleration or Rescission.

Whenever any Note shall be declared immediately due and payable pursuant to
Section 12.1 or any such declaration shall be rescinded and annulled pursuant to
Section 12.3, the Company shall forthwith give written notice thereof to the
holder of each Note of each Series at the time outstanding.

 

36

 



 

 

 

12.5.

No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.

13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

13.1.

Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

13.2.

Transfer and Exchange of Notes.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more (as requested
by the holder thereof) new Notes of the same Series as the surrendered Note in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount thereof. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of the Notes of
the Series surrendered. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $2,000,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $2,000,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.3; provided, that such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA.

The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.

 

37

 



 

 

 

13.3.

Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a)           in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $10,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

 

(b)

in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same Series as such lost, stolen, destroyed or mutilated Note, dated
and bearing interest from the date to which interest shall have been paid on
such lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

14.

PAYMENTS ON NOTES

 

14.1.

Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in Lionville,
Pennsylvania at the principal office of the Company in such jurisdiction. The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

 

14.2.

Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by such Purchaser
or its nominee such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes of the same Series as such surrendered Note pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by any
Purchaser under this Agreement and that has made the same agreement relating to
such Note as such Purchaser has made in this Section 14.2.

 

38

 



 

 

15.

EXPENSES, ETC.

 

15.1.

Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of the Financing Documents (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under the Financing Documents or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with any Financing Document, or by reason of being a
holder of any Note, and (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes. The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those retained by any Purchaser or other holder in connection with
its purchase of the Notes).

 

15.2.

Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, the Financing Documents embody the
entire agreement and understanding between the Purchasers and the Company and
supersede all prior agreements and understandings relating to the subject matter
hereof.

17.

AMENDMENT AND WAIVER

 

17.1.

Requirements.

This Financing Documents may be amended, and the observance of any term thereof
may be waived (either retroactively or prospectively), with (and only with) the
written consent of the Obligors party thereto and the Required Holders of each
Series, except that (a) other than as provided in clauses (b) or (c) below, no
amendment or waiver of any of the provisions of Section 1, 2, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
holder of a Note unless consented to by such holder in writing, (b) with the
written consent of Prudential (and not without the written consent of
Prudential) the provisions of Section 2.2 may be amended or waived (except
insofar as any such amendment or waiver would affect any rights or obligations
with respect to the purchase and sale of Notes which shall have become Accepted
Notes prior to such amendment or waiver), (c) with the written

 

39

 



 

consent of all of the Purchasers which shall have become obligated to purchase
Accepted Notes of any Series (and not without the written consent of all such
Purchasers), any of the provisions of Section 2.2 and Section 4 may be amended
or waived insofar as such amendment or waiver would affect only rights or
obligations with respect to the purchase and sale of the Accepted Notes of such
Series or the terms and provisions of such Accepted Notes, (d) no such amendment
or waiver may, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount on, the Notes of
any Series, (A) if no Default or Event of Default has occurred and is
continuing, without the written consent of the holders of all Notes of such
Series, and (B) if a Default or an Event of Default has occurred and is
continuing, without the written consent of the holders of all of the Notes, or
(ii) without the written consent of the holders of all of the Notes, (A) change
the percentage of the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver, or (B) amend any of
Sections 8, 11(a), 11(b), 12, 17, 20, 22.8 and 22.9.

 

17.2.

Solicitation of Holders of Notes.

(a)           Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any Financing Document.
The Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 17 to each
holder of outstanding Notes promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.

(b)           Payment. The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support is concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.

 

17.3.

Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

 

17.4.

Notes held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes or Series of Notes then
outstanding approved or consented to any amendment, waiver or consent to be
given under the Financing Documents, or have directed the taking of

 

40

 



 

any action provided herein or in the Notes or Series of Notes to be taken upon
the direction of the holders of a specified percentage of the aggregate
principal amount of Notes or Series of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

18.

NOTICES

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:

(i)           if to Prudential, to it at 1114 Avenue of the Americas, 30th
Floor, New York, NY 10036 (facsimile no. 212-626-2077), Attention: Managing
Director, or at such other address as Prudential shall have specified to the
Company in writing,

(ii)          if to any Initial Note Purchaser or its nominee, to such Initial
Note Purchaser or nominee at the address specified for such communications in
Schedule A attached hereto, or at such other address as such Initial Note
Purchaser or nominee shall have specified to the Company in writing,

(iii)         if to any Purchaser of a Shelf Note or its nominee, to such
Purchaser or nominee at the address specified for such communications in
Schedule A attached to the applicable Confirmation of Acceptance with respect to
such Shelf Note, or at such other address as such Purchaser or nominee shall
have specified to the Company in writing,

(iv)         if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or

(v)          if to the Company, to it at the address set forth at the beginning
hereof to the attention of the General Counsel, or at such other address as the
Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

19.

REPRODUCTION OF DOCUMENTS

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the closing of any purchase
of Notes hereunder (except the Notes themselves), and (c) financial statements,
certificates and other information previously or hereafter furnished to such
Purchaser, may be reproduced by such Purchaser by any photographic, photostatic,
electronic, digital or other similar process and such Purchaser may destroy any
original document so reproduced. The Company agrees and stipulates that, to the
extent permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

41

 



 

 

20.

CONFIDENTIAL INFORMATION

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that

(a)           was publicly known or otherwise known to such Purchaser prior to
the time of such disclosure,

(b)           subsequently becomes publicly known through no act or omission by
such Purchaser or any Person acting on such Purchaser’s behalf,

(c)           otherwise becomes known to such Purchaser other than through
disclosure by the Company or any Subsidiary or

(d)           constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available.

Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to

(i)            such Purchaser’s directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by such Purchaser’s
Notes),

(ii)          such Purchaser’s financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20,

 

(iii)

any other holder of any Note,

(iv)         any Institutional Investor to which such Purchaser sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20),

(v)           any Person from which such Purchaser offers to purchase any
security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20),

(vi)         any federal or state regulatory authority having jurisdiction over
such Purchaser,

(vii)        the NAIC or the SVO or, in each case, any similar organization, or
any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio, or

 

42

 



 

 

(viii)       any other Person to which such delivery or disclosure may be
necessary or appropriate

(w)          to effect compliance with any law, rule, regulation or order
applicable to such Purchaser,

 

(x)

in response to any subpoena or other legal process,

(y)          in connection with any litigation to which such Purchaser is a
party or

(z)           if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and this Agreement.

Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.

21.

SUBSTITUTION OF PURCHASER

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “Purchaser” is used in this Agreement (other
than in this Section 21), such word shall be deemed to refer to such Affiliate
in lieu of such Purchaser. In the event that such Affiliate is so substituted as
a purchaser hereunder and such Affiliate thereafter transfers to such Purchaser
all of the Notes then held by such Affiliate, upon receipt by the Company of
notice of such transfer, wherever the word “Purchaser” is used in this Agreement
(other than in this Section 21), such word shall no longer be deemed to refer to
such Affiliate, but shall refer to such original Purchaser, and such Purchaser
shall have all the rights of an original holder of the Notes under this
Agreement.

22.

MISCELLANEOUS

 

22.1.

Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

 

22.2.

Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.3 and Section 8.4 that the notice
of any prepayment specify a Business Day as the date fixed for such prepayment),
any payment of principal of or Make-Whole Amount, if any, or

 

43

 



 

interest on any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.

 

22.3.

Accounting Terms; Modifications to GAAP.

(a)           All accounting terms used herein which are not expressly defined
in this Agreement have the meanings respectively given to them in accordance
with GAAP. Except as otherwise specifically provided herein, (a) all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and (b) all financial statements shall be prepared in accordance with
GAAP.

(b)           Notwithstanding anything in this Agreement or the Notes to the
contrary, each Purchaser hereby agrees that in the event that there is a change
in GAAP from GAAP in effect as of the date of this Agreement, and solely as a
result of such change in GAAP any of the covenants in Section 10 become
materially more or less restrictive with respect to compliance therewith by the
Company, the Company will furnish each holder of Notes with a certificate of a
Senior Financial Officer specifying the effective date of such change in GAAP
and describing in reasonable detail how such change affects the financial
computations required to be made with respect to any such covenants. Upon the
delivery and receipt of any such certificate, the Company and the holders of
Notes shall negotiate in good faith to amend the relevant covenant levels so
that the effect of such change in GAAP from GAAP in effect as of the date of
this Agreement will be negated. If the Company and the Required Holders are
unable to agree on appropriate amendments within 60 days of commencing
negotiations, the Company will, for purposes of this Agreement, continue to
comply with the covenants in Section 10 on the basis of GAAP as in effect from
time to time, but without giving effect to such identified change in GAAP, and
shall provide appropriate reconciliations with respect thereto (as to GAAP in
effect from time to time, including giving effect to such identified change in
GAAP) in connection with each Officer’s Certificate delivered pursuant to
Section 7.2(a). No Default or Event of Default shall be deemed to have occurred
up to the end of the aforementioned 60 days or, if no appropriate amendments are
agreed upon, at any time while the Company is in compliance with the relevant
covenants on the basis of GAAP as in effect from time to time, but without
giving effect to such identified change in GAAP.

 

22.4.

Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

22.5.

Construction, etc.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is

 

44

 



 

prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

22.6.

Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

22.7.

Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

22.8.

Payment Currency.

All payments on account of the Initial Notes and any Shelf Notes denominated in
Euros (including principal, interest and Make-Whole Amounts) shall be made in
Euros, and all payments on account of any Shelf Notes denominated in any other
currency (including principal, interest and Make-Whole Amounts) shall be made in
such other currency. Any payments due pursuant to Sections 2.2(h)(ii) and
2.2(h)(iii) shall be made in either Dollars or Euros as Prudential shall advise
the Company, taking into account actions taken by Prudential prior to the
Rescheduled Closing Day or the Cancellation Date (which actions shall be
disclosed in reasonable detail to the Company), as the case may be, to have
funds available for the Company in the currency selected for the relevant
issuance of Notes pursuant to Section 2.2(c)(i) (including, without limitation,
any currency swap that Prudential or any Purchaser may have entered into). The
obligation of the Company to make payment on account of any Notes in the
applicable currency specified in accordance with the preceding two sentences
shall not be discharged or satisfied by any tender, or any recovery pursuant to
any judgment, which is expressed in or converted into any currency other than
such applicable currency, except to the extent the holder of the applicable Note
actually receives the full amount of the currency in which the underlying
obligation is denominated. The obligation of the Company to make payment in any
given currency as required by the first or second sentence of this paragraph, as
applicable, shall be enforceable as an alternative or additional cause of action
for the purpose of recovery in such currency of the amount, if any, by which
such actual receipt shall fall short of the full amount of such currency
expressed to be payable in respect of any such obligation, and shall not be
affected by judgment being obtained for any other sums due under the Notes or
this Agreement, as the case may be.

 

22.9.

Payments Free and Clear of Taxes.

In the event the Company is no longer a United States person for U.S. federal
income tax purposes, the Company will pay all amounts of principal of,
Make-Whole Amount, if any, and interest on the Notes thereafter, and all other
amounts payable thereafter under this Agreement or the Notes, without set-off or
counterclaim and free and clear of, and without deduction or withholding for or
on account of, all income, stamp, documentary and other taxes and duties, and
all other levies, imposts, charges, fees, deductions and withholdings thereafter
imposed, levied, collected, withheld or assessed by any

 

45

 



 

Governmental Authority (all such taxes, duties, levies, imposts, duties,
charges, fees, deductions and withholdings being hereinafter called “Taxes”)
except (a) net income taxes and franchise taxes in lieu of net income taxes
imposed on any holder of any Note by its jurisdiction of incorporation or the
jurisdiction in which its applicable lending office is located and (b) any Taxes
imposed on any holder of any Note not resident in the United States of America
to the extent the amount of such Taxes exceeds the amount of any Taxes that
would have been imposed had such holder been a resident of the United States of
America for purposes of, and eligible for the benefits of, any double taxation
treaty from time to time in effect between the United States of America and the
jurisdiction of the Governmental Authority imposing such Taxes (all Taxes other
than those described in the foregoing clauses (a) and (b) being hereinafter
called “Non-Excluded Taxes”). If any Non-Excluded Taxes are required to be
withheld from any amounts payable to a holder of any Notes, the amounts so
payable to such holder shall be increased to the extent necessary to yield such
holder (after payment of all Non-Excluded Taxes) interest on any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement and the Notes. Whenever any Non-Excluded Taxes are payable by the
Company, as promptly as possible thereafter, the Company shall send to each
holder of the Notes, a certified copy of an original official receipt received
by the Company showing payment thereof. If the Company fails to pay any
Non-Excluded Taxes when due to the appropriate taxing authority or fail to remit
to each holder of the Notes the required receipts or other required documentary
evidence, the Company shall indemnify each holder of the Notes for any
Non-Excluded Taxes (including interest or penalties) that may become payable by
such holder as a result of any such failure. The obligations of the Company
under this Section 22.9 shall survive the payment and performance of the Notes
and the termination of this Agreement.

 

22.10.

Jurisdiction and Process; Waiver of Jury Trial.

(a)           The Company irrevocably submits to the non-exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to the Financing Documents. To the fullest extent permitted by applicable law,
the Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b)           The Company consents to process being served by or on behalf of
any holder of Notes in any suit, action or proceeding of the nature referred to
in Section 22.10(a) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c)           Nothing in this Section 22.10 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

46

 



 

 

(d)           THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THE FINANCING DOCUMENTS OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION THEREWITH.

[Remainder of page intentionally blank; next page is signature page.]

 

47

 



 

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement among you and the Company.

WEST PHARMACEUTICAL SERVICES, INC.

 

 

By: /s/ Michael A. Anderson

Name: Michael A. Anderson

 

Title:

Vice President and Treasurer

 

 

The foregoing is hereby agreed to

as of the date thereof.

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

By: /s/ Paul Meiring

Name:

Paul Meiring

 

Title:

Vice President

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

 

By: /s/ Yvonne Guarjardo

Name:

Yvonne Guajardo

Title:

Vice President

 

 

 

PRUDENTIAL RETIREMENT INSURANCE

AND ANNUITY COMPANY

By:

Prudential Investment Management, Inc.,

 

as investment manager

 

 

 

By: /s/ Yvonne Guarjardo

 

Name:

Yvonne Guajardo

 

Title:

Vice President

 

 

 

PRUCO LIFE INSURANCE COMPANY

 

By: /s/ Yvonne Guarjardo

Name:

Yvonne Guajardo

Title:

Vice President

 

 

 

 



 

 

PRUCO LIFE INSURANCE COMPANY OF

NEW JERSEY

 

By: /s/ Yvonne Guarjardo

Name:

Yvonne Guajardo

Title:

Vice President

 

 

 

AMERICAN SKANDIA LIFE ASSURANCE

CORPORATION

By:

Prudential Investment Management, Inc.,

 

as investment manager

 

 

 

 

By: /s/ Yvonne Guarjardo

 

Name:

Yvonne Guajardo

 

 

Title:

Vice President

 

 

 



 

 

SCHEDULE A

 

INFORMATION AS TO PURCHASERS

 

 

Purchaser Name

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Name in Which Note is to be Registered

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Series A Note Registration Number;

Principal Amount

RA-1; €9,005,704.98

Payment on Account of Note

 

Method

 

Account Information

 

 

Federal Funds Wire Transfer

 

JP Morgan AG, Frankfurt

Account Number 6231400604

Account Name: JP Morgan Chase Bank N.A., London CHASGB2L

SWIFT Code: CHASDEFX

FFC Beneficiary Acct. Name: PGF-INC-EUR

FFC Beneficiary Acct. Number: 25491221

IBAN Number: GB24CHAS60924225491221

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.215% Senior Notes due February 27, 2013, PPN 955306 A# 2” and the due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

Accompanying Information

Name of Issuer:                  WEST PHARMACEUTICAL SERVICES, INC.

 

Description of

Security:                              4.215% Series A Senior Notes Due February
27, 2013

 

PPN:                955306 A# 2

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address for Notices Related to Payments

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attn: Manager, Billings and Collections

 

with telephonic prepayment notices to:

 

Manager, Trade Management Group

Tel:        973-367-3141

Fax:       888-889-3832

 

 

Schedule A-1

 



 

 

 

Address for All Other Notices

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attn: Managing Director

Instructions re Delivery of Notes

Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Michael R. Fierro, Esq.

Telephone: (404) 870-3753

Signature Block

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By: ________________________________

Name:

Title: Vice President

Tax Identification Number

22-1211670

 

 

Schedule A-2

 



 

 



Purchaser Name

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Name in Which Note is to be Registered

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Series B Note Registration Number;

Principal Amount

RB-1; €59,779,951.10

Payment on Account of Note

 

Method

 

Account Information

 

 

Federal Funds Wire Transfer

 

JP Morgan AG, Frankfurt

Account Number 6231400604

Account Name: JP Morgan Chase Bank N.A., London CHASGB2L

SWIFT Code: CHASDEFX

FFC Beneficiary Acct. Name: PGF-INC-EUR

FFC Beneficiary Acct. Number: 25491221

IBAN Number: GB24CHAS60924225491221

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.38% Senior Notes due February 27, 2016, PPN 955306 B*5” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

Accompanying Information

Name of Issuer:                  WEST PHARMACEUTICAL SERVICES, INC.

 

Description of

Security:                              4.38% Series B Senior Notes Due February
27, 2016

 

PPN:                955306 B* 5

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address for Notices Related to Payments

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attn: Manager, Billings and Collections

 

with telephonic prepayment notices to:

 

Manager, Trade Management Group

Tel:        973-367-3141

Fax:       888-889-3832

Address for All Other Notices

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attn: Managing Director

Instructions re Delivery of Notes

Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Michael R. Fierro, Esq.

Telephone: (404) 870-3753

 

 

Schedule A-3

 



 

 

 

Signature Block

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By: ________________________________

Name:

Title: Vice President

Tax Identification Number

22-1211670

 



 

Schedule A-4

 



 

 

 

Noteholder Name

PRUCO LIFE INSURANCE COMPANY

Name in Which Note is to be Registered

PRUCO LIFE INSURANCE COMPANY

Series A Note Registration Number;

Principal Amounts

RA-2; €4,523,227.38

Payment on Account of Note

 

Method

 

Account Information

 

 

Federal Funds Wire Transfer

 

JP Morgan AG, Frankfurt

Account Number 6231400604

Account Name: JP Morgan Chase Bank N.A., London CHASGB2L

SWIFT Code: CHASDEFX

FFC Beneficiary Acct. Name: PGF-INC-EUR

FFC Beneficiary Acct. Number: 25491221

IBAN Number: GB24CHAS60924225491221

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.215% Senior Notes due February 27, 2013, PPN 955306 A# 2”, and the due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

Accompanying Information

Name of Issuer:                  WEST PHARMACEUTICAL SERVICES, INC.

 

Description of

Security:                              4.215% Series A Senior Notes Due February
27, 2013

 

PPN:                955306 A# 2

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address for Notices Related to Payments

Pruco Life Insurance Company

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attn: Manager, Billings and Collections

 

with telephonic prepayment notices to:

 

Manager, Trade Management Group

Tel:        973-367-3141

Fax:       888-889-3832

Address for All Other Notices

Pruco Life Insurance Company

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attn: Managing Director

 

 

Schedule A-5

 



 

 

 

Instructions re Delivery of Notes

Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Michael R. Fierro, Esq.

Telephone: (404) 870-3753

Signature Block

PRUCO LIFE INSURANCE COMPANY

 

By:_________________________________

Name:

Title:     Vice President

Tax Identification Number

22-1944557

 

 

Schedule A-6

 



 

 



Purchaser Name

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY

Name in Which Note is to be Registered

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY

Series A Note Registration Number;

Principal Amounts

RA-3; €1,955,990.22

Payment on account of Note

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

JP Morgan AG, Frankfurt

Account Number 6231400604

Account Name: JP Morgan Chase Bank N.A.,

London CHASGB2L

SWIFT Code: CHASDEFX

FFC Beneficiary Acct. Name: PGF-INC-EUR

FFC Beneficiary Acct. Number: 25491221

IBAN Number: GB24CHAS60924225491221

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.215% Senior Notes due February 27, 2013, PPN 955306 A# 2”, and the due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

Accompanying information

Name of Issuer:                  WEST PHARMACEUTICAL SERVICES, INC.

 

Description of

Security:                              4.215% Series A Senior Notes Due February
27, 2013

 

PPN:                955306 A# 2

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments

Pruco Life Insurance Company of New Jersey

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attn: Manager, Billings and Collections

 

with telephonic prepayment notices to:

 

Manager, Trade Management Group

Tel:        973-367-3141

Fax:       888-889-3832

Address / Fax # for all other notices

Pruco Life Insurance Company of New Jersey

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attn: Managing Director

 

 

Schedule A-7

 



 

 

 

Instructions re Delivery of Notes

Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Michael R. Fierro, Esq.

Telephone: (404) 870-3741

Other Instructions

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY

 

By:_________________________________

Name:

Title:

Tax identification number

22-2426091

 

 

Schedule A-8

 



 

 



Purchaser Name

AMERICAN SKANDIA LIFE ASSURANCE CORPORATION

Name in Which Note is to be Registered

AMERICAN SKANDIA LIFE ASSURANCE CORPORATION

Series A Note Registration Number;

Principal Amounts

RA-4; €1,222,493.89

Payment on account of Note

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

JP Morgan AG, Frankfurt

Account Number 6231400604

Account Name: JP Morgan Chase Bank N.A.,

London CHASGB2L

SWIFT Code: CHASDEFX

FFC Beneficiary Acct. Name: PGF-INC-EUR

FFC Beneficiary Acct. Number: 25491221

IBAN Number: GB24CHAS60924225491221

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.215% Senior Notes due February 27, 2013, PPN 955306 A# 2”, and the due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

Accompanying information

Name of Issuer:                  WEST PHARMACEUTICAL SERVICES, INC.

 

Description of

Security:                              4.215% Series A Senior Notes Due February
27, 2013

 

PPN:                955306 A# 2

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attn: Manager, Billings and Collections

 

with telephonic prepayment notices to:

 

Manager, Trade Management Group

Tel:        973-367-3141

Fax:       888-889-3832

Address / Fax # for all other notices

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attn: Managing Director

 

 

Schedule A-9

 



 

 

 

Instructions re Delivery of Notes

Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Michael R. Fierro, Esq.

Telephone: (404) 870-3741

Other Instructions

AMERICAN SKANDIA LIFE ASSURANCE CORPORATION

By:        Prudential Investment Management, Inc.,

as investment manager

 

By:___________________________

Name:

Title: Vice President

Tax identification number

06-1241288

 

 

Schedule A-10

 



 

 



Purchaser Name

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

Name in Which Note is to be Registered

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

Series A Note Registration Number;

Principal Amounts

RA-5; €3,667,481.66

Payment on account of Note

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

JP Morgan AG, Frankfurt

Account Number 6231400604

Account Name: JP Morgan Chase Bank N.A.,

London CHASGB2L

SWIFT Code: CHASDEFX

FFC Beneficiary Acct. Name: PGF-INC-EUR

FFC Beneficiary Acct. Number: 25491221

IBAN Number: GB24CHAS60924225491221

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.215% Senior Notes due February 27, 2013, PPN 955306 A# 2”, and the due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

Accompanying information

Name of Issuer:                  WEST PHARMACEUTICAL SERVICES, INC.

 

Description of

Security:                              4.215% Series A Senior Notes Due February
27, 2013

 

PPN:                955306 A# 2

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments

Prudential Retirement Insurance and Annuity Company

c/o Prudential Investment Management, Inc.

Private Placement Trade Management

PRIAC Administration

Gateway Center Four, 7th Floor

100 Mulberry Street

Newark, NJ 07102

Telephone: (973) 802-8107

Facsimile: (888) 889-3832

Address / Fax # for all other notices

Prudential Retirement Insurance and Annuity Company

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attn: Managing Director

Instructions re Delivery of Notes

Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Michael R. Fierro, Esq.

Telephone: (404) 870-3741

 

 

Schedule A-11

 



 

 

 

Other Instructions

PRUDENTIAL RETIREMENT INSURANCE AND

ANNUITY COMPANY

By:        Prudential Investment Management, Inc.,

as investment manager

 

By:______________________________

Name:

Title: Vice President

Tax identification number

06-1050034

 

 

Schedule A-12

 



 

 



Purchaser Name

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

Name in Which Note is to be Registered

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

Series B Note Registration Number;

Principal Amounts

RB-2; €1,344,743.28

Payment on account of Note

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

JP Morgan AG, Frankfurt

Account Number 6231400604

Account Name: JP Morgan Chase Bank N.A.,

London CHASGB2L

SWIFT Code: CHASDEFX

FFC Beneficiary Acct. Name: PGF-INC-EUR

FFC Beneficiary Acct. Number: 25491221

IBAN Number: GB24CHAS60924225491221

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.38% Senior Notes due February 27, 2016, PPN 955306 B* 5” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

Accompanying information

Name of Issuer:                  WEST PHARMACEUTICAL SERVICES, INC.

 

Description of

Security:                              4.38% Series B Senior Notes Due February
27, 2016

 

PPN:                955306 B* 5

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments

Prudential Retirement Insurance and Annuity Company

c/o Prudential Investment Management, Inc.

Private Placement Trade Management

PRIAC Administration

Gateway Center Four, 7th Floor

100 Mulberry Street

Newark, NJ 07102

Telephone: (973) 802-8107

Facsimile: (888) 889-3832

Address / Fax # for all other notices

Prudential Retirement Insurance and Annuity Company

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attn: Managing Director

Instructions re Delivery of Notes

Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Michael R. Fierro, Esq.

Telephone: (404) 870-3741

 

 

Schedule A-13

 



 

 

 

Other Instructions

PRUDENTIAL RETIREMENT INSURANCE AND

ANNUITY COMPANY

By:        Prudential Investment Management, Inc.,

as investment manager

 

By:______________________________

Name:

Title: Vice President

Tax identification number

06-1050034

 

 

 

Schedule A-14

 



 

 

SCHEDULE B

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acceptance” is defined in Section 2.2(e).

“Acceptance Day” is defined in Section 2.2(e).

“Acceptance Window” is defined in Section 2.2(d).

“Accepted Note(s)” is defined in Section 2.2(e).

“Adjusted EBITDA” means with respect to any Person who has (or whose assets
have) been acquired by the Company or any Subsidiary thereof for any period, the
historical EBITDA of such Person or attributable to such assets for such period.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Agreement” is defined in Section 17.3.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

“Asset Disposition” means any Transfer except:

(a)           any Transfer from a Subsidiary to the Company or a Wholly-Owned
Subsidiary, or

 

(b)

any Transfer from the Company to a Wholly-Owned Subsidiary, or

(c)           any Transfer made in the ordinary course of business and involving
only property that is either (i) inventory held for sale or (ii) equipment,
fixtures, supplies or materials of a type no longer utilized in the operation of
the business of the Company or its Subsidiaries or that is obsolete, or

 

(d)

any sale of Capital Stock of the Company and its Subsidiaries.

 

 

Schedule B-1

 



 

 

“Authorized Officer” shall mean, the Company’s chief executive officer, chief
financial officer or any vice president of the Company designated as an
“Authorized Officer” of the Company in Schedule 5.4 attached hereto or any vice
president of the Company designated as an “Authorized Officer” of the Company
for the purpose of this Agreement in an Officer’s Certificate executed by the
Company’s chief executive officer or chief financial officer and delivered to
Prudential. Any action taken under this Agreement on behalf of the Company by
any individual who on or after the date of this Agreement shall have been an
Authorized Officer of the Company and whom Prudential in good faith believes to
be an Authorized Officer of the Company at the time of such action shall be
binding on the Company even though such individual shall have ceased to be an
Authorized Officer of the Company.

“Available Currencies” shall mean Dollars, Euros, Pounds Sterling and other
freely tradable major currencies.

“Available Facility Amount” is defined in Section 2.2(a).

“Business Day” means (i) other than as provided in clauses (ii) and (iii) below,
any day other than a Saturday, a Sunday or a day on which commercial banks in
New York City are authorized or required to be closed, (ii) for purposes of
Section 2.2(c) only, any day which is both a New York Business Day and a day on
which Prudential is open for business and (iii) for purposes of Section 8.8
only, with respect to Notes denominated in Euros, any day which is both a New
York Business Day and a day on which commercial banks are not required or
authorized to be closed in Frankfurt.

“Cancellation Date” is defined in Section 2.2(h)(iii).

“Cancellation Fee” is defined in Section 2.2(h)(iii).

“Capital Stock” means, as to any Person, any class of capital stock, share
capital or similar equity interest of such Person and any and all warrants or
options to purchase any of the foregoing.

“Capitalized Lease” means, at any time, a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capitalized Lease Obligations” means, with respect to any Person, the amount of
the obligation of such Person as the lessee under a Capitalized Lease that
would, in accordance with GAAP, appear as a liability on a balance sheet of such
Person.

“Closing Day” shall mean, with respect to the Initial Notes, the Initial Notes
Closing Day and, with respect to any Accepted Note, the Business Day specified
for the closing of the purchase and sale of such Accepted Note in the
Confirmation of Acceptance with respect to such Accepted Note, provided that (i)
if the Company and the Purchaser which is obligated to purchase such Accepted
Note agree on an earlier Business Day for such closing, the “Closing Day” for
such Accepted Note shall be such earlier Business Day, and (ii) if the closing
of the purchase and sale of such Accepted Note is rescheduled pursuant to
Section 2.2(g), the Closing Day for such Accepted Note, for all purposes of this
Agreement except references to “original Closing Day” in Section 2.2(h)(ii),
shall mean the Rescheduled Closing Day with respect to such Accepted Note.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

 

Schedule B-2

 



 

 

“Confidential Information” is defined in Section 20.

“Confirmation of Acceptance” is defined in Section 2.2(e).

“Confirmation of Subsidiary Guaranty” is defined in Section 4.1(b)(ii).

“Consolidated EBIT” means, for any period, Consolidated Net Income for such
period plus, to the extent deducted in the determination of such Consolidated
Net Income: (a) Consolidated Interest Expense; and (b) taxes imposed on or
measured by income or excess profits.

“Consolidated Funded Debt” means (a) all Debt, liabilities, and obligations now
existing or hereafter arising for money borrowed by the Company and its
Subsidiaries, whether or not evidenced by any note, indenture, or agreement
(including without limitation, the Notes and any indebtedness for money borrowed
from an Affiliate, but not including trade accounts payable), (b) standby
letters of credit outstanding of the Company or any Subsidiary to the extent
drawn as of the date of determination of Debt, (c) all Debt of others for money
borrowed (including an Affiliate) with respect to which the Company or any
Subsidiary has become liable by way of a guarantee or indemnity to the extent
such Debt is not included in (a) or (b) above, and (d) Capitalized Lease
Obligations of the Company and its Subsidiaries, all as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any period, the sum
(without duplication) of the following (in each case, eliminating all offsetting
debits and credits between the Company and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Subsidiaries in accordance with
GAAP):

(a)           all interest in respect of Debt of the Company and its
Subsidiaries (including imputed interest on Capitalized Lease Obligations)
deducted in determining Consolidated Net Income for such period together with
all interest capitalized or deferred during such period and not deducted in
determining Consolidated Net Income for such period, and

(b)           all debt discount and expense amortized or required to be
amortized in the determination of Consolidated Net Income for such period.

“Consolidated Net Income” means, for any period, the gross revenues of the
Company and its Subsidiaries for such period less all expenses and other proper
charges (including taxes on income) determined on a consolidated basis in
accordance with GAAP consistently applied, but excluding in any event:

 

(a)

earnings or losses attributable to minority interests;

(b)           any restoration during such period to income of any contingency
reserve, except to the extent that provision for such reserve was made during
such period out of income accrued during such period;

 

(c)

any gains or losses arising from any write-up or write down of assets;

 

(d)

extraordinary or nonrecurring gains or losses;

 

(e)           net earnings and losses of any Person accrued prior to the date it
became a Subsidiary;

 

Schedule B-3

 



 

 

(f)           any portion of the net earnings of any Subsidiary that for any
reason is unavailable for payment of dividends or other distributions to the
Company or any other Subsidiary;

(g)           net earnings or losses of any Person (other than a Subsidiary) in
which the Company or any Subsidiary shall have an ownership interest unless such
net earnings shall have actually been received by the Company or such Subsidiary
in the form of a cash distribution;

(h)           net earnings or losses of any Person, substantially all the assets
of which have been acquired in any manner by the Company or any Subsidiary,
realized by such other Person prior to the date of such acquisition; and

(i)           net earnings or losses of any Person to which the assets of the
Company or any Subsidiary shall have been sold, transferred or disposed of, or
into which the Company or any Subsidiary shall have merged or consolidated,
prior to the date of such transaction.

“Consolidated Net Worth” means, at any time,

(a)           the total assets of the Company and its Subsidiaries which would
be shown as assets on a consolidated balance sheet of the Company and its
Subsidiaries as of such time prepared in accordance with GAAP, after eliminating
all amounts properly attributable to minority interests, if any, in the stock
and surplus of Subsidiaries, minus

(b)           the total liabilities of the Company and its Subsidiaries which
would be shown as liabilities on a consolidated balance sheet of the Company and
its Subsidiaries as of such time prepared in accordance with GAAP;

provided that Consolidated Net Worth shall exclude any gains or losses from
foreign currency transaction adjustments.

“Consolidated Senior Debt” means, as of any date of determination, all Debt of
the Company and its Subsidiaries, other than any such Debt that is subordinated
in right of payment in any respect to the Notes, outstanding on such date after
eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
all assets of the Company and its Subsidiaries, as shown on a consolidated
balance sheet and determined in accordance with GAAP.

“Consolidated Total Capitalization” means, at any time, the sum of (i)
Consolidated Funded Debt plus (ii) Consolidated Net Worth.

“Consolidated Total Debt” means at any date of determination, without
duplication, the aggregate of all Debt of the Company and its Subsidiaries
determined on a consolidated basis (including the current portion thereof and
the undrawn stated amount of any letters of credit then outstanding), other than
(but only to the extent that the following would not be included on a
consolidated balance sheet of the Company and its Subsidiaries at such date):
(a) earn-outs or similar obligations, and (b) any Guaranty of the Company or any
Subsidiary of Debt described in clause (a) above.

 

Schedule B-4

 



 

 

“Credit Agreement” means the Credit Agreement, dated as of May 17, 2004, among
the Company, certain Subsidiaries of the Company, the banks and financial
institutions set forth on the signature pages thereof and, PNC Bank, National
Association, as Agent, as amended, modified or replaced from time to time,
together with all agreements and documents related thereto, as the same may be
refinanced or refunded from time to time.

“Debt” means, with respect to any Person, without duplication,

 

(a)

its liabilities for borrowed money;

(b)          its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including, without limitation, all liabilities created or
arising under any conditional sale or other title retention agreement with
respect to any such property);

 

(c)

its Capitalized Lease Obligations;

(d)           all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);

(e)           its liabilities in respect of letters of credit or instruments
serving a similar function or accepted for its accounts by banks and other
financial institutions (whether or not representing obligations for borrowed
money);

(f)           its redemption obligations, prior to the maturity of the Notes, in
respect of all Redeemable Preferred Stock; and

(g)           any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (g) to the extent such Person remains legally
liable in respect thereof, notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

“Debt Prepayment Offer” means, with respect to any Transfer of property by the
Company or any Subsidiary, the offer, in writing, by the Company or such
Subsidiary of cash in an amount equal to the Net Proceeds Amount with respect to
such Transfer to pay Consolidated Senior Debt (other than Consolidated Senior
Debt in respect of any revolving credit or similar facility providing the
Company or any Subsidiary with the right to obtain loans or other extensions of
credit from time to time, except to the extent that in connection with such
payment of Consolidated Senior Debt the availability of credit under such credit
facility is permanently reduced by an amount not less than the amount of such
proceeds applied to the payment of such Consolidated Senior Debt) and any
interest accrued with respect thereto, provided that in connection with any such
Transfer and offer, the Company shall have offered to prepay the Ratable Portion
of each outstanding Note in accordance with Section 8.4. For purposes of Section
10.7, the Net Proceeds Amount in respect of any Transfer shall be deemed applied
to a Debt Prepayment Offer upon the extension of the offer in respect thereof,
regardless of whether such offer is accepted, provided that the actual
prepayment in respect of any issue of Debt is made within 60 days of the
acceptance of such offer.

 

Schedule B-5

 



 

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to any Note denominated in Euros or Dollars,
as the case may be, that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
such Note or (ii) 2% over the rate of interest publicly announced by the
JPMorgan Chase Bank in New York, New York, as its “base” or “prime” rate with
respect to Euros or Dollars, as applicable.

“Delayed Delivery Fee” is defined in Section 2.2(h)(ii).

“Disclosure Documents” is defined in Section 5.3.

“Disposition Value” means, at any time, with respect to any property

(a)           in the case of property that does not constitute Subsidiary Stock,
the book value thereof, valued at the time of the disposition thereof in good
faith by the Company, and

(b)          in the case of property that constitutes Subsidiary Stock, an
amount equal to that percentage of the book value of the assets of the
Subsidiary that issued such stock as is equal to the percentage that the book
value of such Subsidiary Stock represents of the book value of all of the
outstanding Capital Stock of such Subsidiary (assuming, in making such
calculations, that all Securities convertible into such Capital Stock are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion) determined at the time of the
disposition thereof, in good faith by the Company.

“Dollars” and “$” shall mean lawful currency of the United States of America.

“EBITDA” means, for any period, without duplication, Consolidated Net Income
(whether positive or negative) plus the sum of (a) interest expense, (b) income
tax expense, (c) extraordinary losses or nonrecurring non-cash losses not
incurred in the ordinary course of business, (d) depreciation and amortization,
(e) any non-cash charge against Consolidated Net Income required to be
recognized in connection with the issuance of capital stock to employees
(whether upon lapse of vesting restrictions, exercise of employee options or
otherwise), (f) any non-cash charge against Consolidated Net Income required to
be recognized in connection with employee pension plans, in each case to the
extent included in the calculation of Consolidated Net Income, less (g)
extraordinary gains or other gains not incurred in the ordinary course of
business included in the calculation of Consolidated Net Income, in each case
determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP for such period; provided that, if at any time during such
period the Company or any of its Subsidiaries shall have sold or otherwise
divested any material assets or stock in any Subsidiary, the net income or loss
of such Subsidiary or attributable to such assets shall also be excluded from
Consolidated Net Income and no adjustments in respect thereof shall be made
pursuant to clauses (a) through (g) above. As used in the definition of Modified
EBITDA and Adjusted EBITDA, EBITDA shall also be determined for any Person who
has (or whose assets have) been acquired by the Company or a Subsidiary thereof
to the extent provided in such definitions (such determination to be made in the
manner provided in the preceding sentence as if references to the Company and
its Subsidiaries and to Consolidated Net Income were to such Person and its
Subsidiaries and consolidated net income of such Person, respectively).

“Electronic Delivery” is defined in Section 7.1(a).

 

Schedule B-6

 



 

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Material.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Euros” and “€” shall mean the single currency of participating member states of
the European Union.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Facility” is defined in Section 2.2(a).

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“Financing Documents” means this Agreement, the Notes, the Subsidiary Guaranty,
the Lender Joinder Agreement and the Sharing Agreement, as each may be amended,
restated or otherwise modified from time to time, and all other documents to be
executed and/or delivered in favor of any holders of Notes, or all of them, the
Company, any of its Subsidiaries, or any other Person in connection with this
Agreement.

“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction other than the United States of America or one of its states,
commonwealths, or territories or the District of Columbia.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

 

(a)

the government of

(i)            the United States of America or any State or other political
subdivision thereof, or

 

Schedule B-7

 



 

 

(ii)           any jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

(b)           any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)           to purchase such indebtedness or obligation or any property
constituting security therefor;

(b)           to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)           to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or

(d)           otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health or safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is

 

Schedule B-8

 



 

publicly traded on any securities exchange or in any over-the-counter market,
other than purchases of such shares, equity interests, securities or rights
representing less than 5% of the equity interests or beneficial ownership of
such corporation or other entity for portfolio investment purposes, and such
offer or purchase has not been duly approved by the board of directors of such
corporation or the equivalent governing body of such other entity prior to the
date on which the Company makes the Request for Purchase of such Note.

“Indebtedness” means, with respect to any Person, without duplication,

 

(a)

its liabilities for borrowed money;

(b)          its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including, without limitation, all liabilities created or
arising under any conditional sale or other title retention agreement with
respect to any such property);

 

(c)

its Capitalized Lease Obligations;

(d)           all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);

(e)           all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);

 

(f)

Swaps of such Person; and

(g)           any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.

Indebtedness shall not include overnight borrowings incurred in any clearing
account or overdraft account so long as such borrowings are paid in full as of
the close of business on the following day.

“INHAM Exemption” is defined in Section 6.3(e).

“Initial Note(s)” is defined in Section 1.1.

“Initial Notes Closing Day” is defined in Section 2.1.

“Initial Note Purchaser(s)” means each Purchaser of a Series A Note or Series B
Note, as the case may be.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note (together with one or more of its Affiliates) holding more than
5% of the aggregate principal amount of the Notes then outstanding, and (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.

“Issuance Fee” is defined in Section 2.2(h)(i).

 

Schedule B-9

 



 

 

“Issuance Period” is defined in Section 2.2(b).

“Joinder Agreement” means a Joinder Agreement in the form attached to the
Subsidiary Guaranty.

“Lender Joinder Agreement” is defined in Section 4.1(a)(iv).

“Leverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated Total Debt on such date, to (b) Modified EBITDA for the Reference
Period then most recently ended.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capitalized Lease, upon or with
respect to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in Section 8.8.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Obligors to
perform their obligations under this Agreement, the Notes or the Subsidiary
Guaranty, as applicable, or (c) the validity or enforceability of this
Agreement, the Notes or the Subsidiary Guaranty.

“Modified EBITDA” means for any Reference Period, EBITDA for such Reference
Period; provided that, if at any time during such Reference Period, the Company
or any of its Subsidiaries shall have acquired the stock or material assets of
any Person, then (a) to the extent that the Adjusted EBITDA of such acquired
Person or attributable to such acquired assets shall be ten percent (10%) or
less of Modified EBITDA, in each case for the most recent Reference Period for
which financial statements have theretofore been delivered to each holder of
Notes pursuant to Section 7.1, Modified EBITDA shall include such Adjusted
EBITDA as if the acquisition occurred on the first day of such Reference Period,
so long as a Responsible Officer shall furnish to each holder of Notes a
certificate showing in reasonable detail by fiscal quarter the calculation of
such Adjusted EBITDA and (b) to the extent that the Adjusted EBITDA of such
acquired Person or attributable to such acquired assets shall be more than ten
percent (10%) of Modified EBITDA for the most recent Reference Period for which
financial statements have theretofore been delivered to the holders of Notes
pursuant to Section 7.1, Modified EBITDA shall include such Adjusted EBITDA as
if the acquisition occurred on the first day of such Reference Period, so long
as (i) each holder of Notes shall have received audited financial statements of
such acquired Person (or relating to such acquired assets) for the prior two (2)
most recently ended fiscal years for which financial statements are available
prepared on a GAAP basis (or other basis acceptable to the Agent under and as
defined in the Credit Agreement, or such other basis as is acceptable to the
Required Holders in the event the Credit Agreement has been terminated and is no
longer in effect) or an independent third-party due diligence report for such
acquired Person (or relating to such acquired assets) in form and substance
acceptable to the Agent (or the Required Holders in the event the Credit
Agreement has been terminated and is no longer in effect) and (ii) a Responsible
Officer shall furnish to each holder of Notes a certificate showing in
reasonable detail by each fiscal quarter the calculation of such Adjusted
EBITDA.

 

Schedule B-10

 



 

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.3(a).

“Net Proceeds Amount” means, with respect to any Transfer of any property by any
Person, an amount equal to the result (if positive) of

(a)           the aggregate amount of the consideration (valued at the Fair
Market Value of such consideration at the time of the consummation of such
Transfer) received by such Person in respect of such transfer, minus

(b)           all ordinary and reasonable out of pocket costs and expenses
actually incurred by such Person in connection with such Transfer (including,
without limitation, all income taxes payable by such Person in connection
therewith).

“New York Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks in New York are required or authorized to be closed.

“Non-Excluded Taxes” is defined in Section 22.9.

“Notes” is defined in Section 1.2.

“Obligor” means the Company and each Subsidiary Guarantor.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Overnight Interest Rate” means with respect to an Accepted Note denominated in
a currency other than Dollars, the actual rate of interest, if any, received by
the Purchaser which intends to purchase such Accepted Note on the overnight
deposit of the funds intended to be used for the purchase of such Accepted Note,
it being understood that reasonable efforts will be made by or on behalf of the
Purchaser to make any such deposit in an interest bearing account.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Acquisition” means an acquisition by the Company or any Subsidiary of
any stock or assets of a Person, provided, that, (i) at the time that any
definitive agreement is entered into in respect of such acquisition, no Default
or Event of Default shall exist or would exist if such acquisition were
consummated at such time, (ii) at the time of and after giving effect to such
acquisition, the Leverage Ratio shall be less than 3.25 to 1.00, and (iii) no
less than five (5) days prior to consummating any acquisition in which the
aggregate consideration paid by the Company or any Subsidiary thereof (including
payments under non-compete arrangements and assumption of debt) exceeds
$20,000,000, the Company shall have delivered to each holder of Notes a
certificate of a Responsible Officer certifying to such holder that no Default
or Event of Default exists or would exist if such acquisition were consummated
on such date.

 

Schedule B-11

 



 

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Preferred Stock” means, in respect of any Person, shares of the Capital Stock
of such corporation that are entitled to preference or priority over any other
shares of the Capital Stock of such corporation in respect of payment of
dividends or distribution of assets upon liquidation or dissolution of such
Person.

“Priority Debt” means, at any time, without duplication, (a) all Debt of the
Company and its Subsidiaries secured by Liens not permitted under any of clauses
(i) to (viii), inclusive, of Section 10.8(a), plus (b) all Debt and Preferred
Stock of Subsidiaries (other than with respect to clause (b) only (x) Debt of
any Subsidiary owed to, or Preferred Stock of any Subsidiary held by, any
Obligor or any Wholly-Owned Subsidiary and (y) Debt of any Subsidiary (other
than a Foreign Subsidiary) which is an Obligor so long as the holder of such
Debt is a party to the Sharing Agreement with respect to such Debt).
Notwithstanding clause (a) of the preceding sentence, any Debt secured by a Lien
permitted by Section 10.8(a)(iv) shall constitute Priority Debt.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property Reinvestment Application” means, with respect to any transfer of
property, the application of an amount equal to the Net Proceeds Amount with
respect to such Transfer to the acquisition by the Company or any Subsidiary of
operating assets of the Company or any Subsidiary having a value at least
equivalent to the property subject to such transfer. For the avoidance of doubt,
“operating assets” shall not include cash and cash equivalents.

“Proposed Prepayment Date” is defined in Section 8.4(a).

“Prudential” is defined in the list of addressees on the first page of this
Agreement.

“Prudential Affiliate” shall mean (i) any Person controlling, controlled by, or
under common control with, Prudential and (ii) any managed account or investment
fund which is managed by Prudential or a Prudential Affiliate described in
clause (i) of this definition. For purposes of this definition the terms
“control”, “controlling” and “controlled” shall mean the ownership, directly or
through subsidiaries, of a majority of a Person’s Voting Stock or equivalent
voting securities or interests.

“PTE” is defined in Section 6.3.

“Purchaser” is defined in the list of addressees on the first page of this
Agreement.

“Quotation” is defined in Section 2.2(d).

“QPAM Exemption” is defined in Section 6.3(d).

 

Schedule B-12

 



 

 

“Ratable Portion” means, for any Note, in connection with a Transfer, an amount
equal to the product of

 

(a)

the Net Proceeds Amount in respect of such Transfer, multiplied by

(b)           a fraction the numerator of which is the outstanding principal
amount of such Note and the denominator of which is that portion of Consolidated
Senior Debt to which a Debt Prepayment Offer is made (as set forth in the
definition of such term).

“Redeemable” means, with respect to the Preferred Stock of any Person, each
share of such Person’s Preferred Stock that is:

(a)           redeemable, payable or required to be purchased or otherwise
retired or extinguished, or convertible into Debt of such Person (i) at a fixed
or determinable date, whether by operation of sinking fund or otherwise, (ii) at
the option of any Person other than such Person, or (iii) upon the occurrence of
a condition not solely within the control of such Person; or

 

(b)

convertible into other Redeemable Preferred Stock.

“Reference Period” means any period of four consecutive fiscal quarters of the
Company.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Request for Purchase” is defined in Section 2.2(c).

“Required Holders” means, at any time, (a) with respect to all of the Notes, the
holders of at least a majority of the principal amount of all of the Notes at
the time outstanding, and (b) with respect to any Series of Notes, the holders
of at least a majority of the principal amount of all of the Notes of such
Series at the time outstanding, in each case, exclusive of any Notes then owned
by the Company or any of its Affiliates. In determining the “Required Holders”
of all of the Notes at any time, the principal amount of any Note of any Series
denominated in a currency other than Dollars shall be deemed to be the U.S.
Dollar Equivalent of the principal amount of such Note at such time.

“Rescheduled Closing Day” is defined in Section 2.2(g).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Security” has the meaning set forth in section 1(1) of the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Series” is defined in Section 1.2.

 

Schedule B-13

 



 

 

“Series A Note(s)” is defined in Section 1.1.

“Series B Note(s)” is defined in Section 1.1.

“Sharing Agreement” means that certain Amended and Restated Sharing Agreement,
dated as of July 29, 2005 among each of the lenders party to the Credit
Agreement and each other party signatory thereto, as amended, modified or
supplemented from time to time.

“Shelf Note(s)” is defined in Section 1.2.

“Source” is defined in Section 6.3.

“Subsidiary” means a Person with respect to which a majority of the Voting Stock
(other than stock having such power only by reason of the happening of a
contingency) is at the time owned by the Company or by one or more Subsidiaries
of the Company.

“Subsidiary Guarantor” means (i) West Pharmaceutical Services of Florida, Inc.,
a Florida corporation, West Pharmaceutical Services Lakewood, Inc., a Delaware
corporation, West Pharmaceutical Services Cleveland, Inc., a Delaware
corporation, West Pharmaceutical Services Canovanas, Inc., a Delaware
corporation, West Pharmaceutical Services of Delaware, Inc., a Delaware
corporation, West Pharmaceutical Services Vega Alta, Inc., a Delaware
corporation, WPS Laboratories, Inc., a Delaware corporation, Tech Group North
America, Inc., an Arizona corporation, Tech Group Grand Rapids, Inc., a Delaware
corporation, (mfg) Tech Group Puerto Rico, Inc., an Arizona corporation, and
(ii) any Person that has become a party to the Subsidiary Guaranty as required
by Section 9.8 hereof, subsequent to the effective date thereof, by means of
execution and delivery of a Joinder Agreement.

“Subsidiary Guaranty” is defined in Section 4.1(a)(iii).

“Subsidiary Stock” means, with respect to any Person, the Capital Stock (or any
options or warrants to purchase stock or other Securities exchangeable for or
convertible into any Capital Stock) of any Subsidiary of such Person.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Taxes” is defined in Section 22.9.

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Capital Stock. For purposes of determining the
application of the Net Proceeds Amount in respect of any Transfer, the Company
may designate any Transfer as one or more separate Transfers each yielding a
separate Net Proceeds Amount. In any such case, (a) the Disposition Value of any
property subject to each separate

 

Schedule B-14

 



 

Transfer and (b) the amount of Consolidated Total Assets attributable to any
property subject to each such separate Transfer shall be determined by ratably
allocating the aggregate Disposition Value of, and the aggregate Consolidated
Total Assets attributable to, all property subject to all such separate
Transfers to each such separate Transfer on a proportionate basis.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Dollar Equivalent” is defined in Section 2.2(a).

“Voting Stock” means Capital Stock of any class or classes of a Person the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Person performing similar
functions), irrespective of whether or not at the time stock of any other class
or classes shall have or might have special voting power or rights by reason of
the happening of any contingency.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
Voting Stock of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.

 

Schedule B-15

 



 

 

SCHEDULE 4.10

 

CHANGES IN CORPORATE STRUCTURE

 

None

 

 

Schedule 4.10-1

 



 

 

SCHEDULE 5.3

 

DISCLOSURE MATERIALS

 

 

1.

Written (e-mail) responses to questions submitted by Prudential and communicated
through the Company’s VP & Treasurer.

 

 

2.

Printed version of slide presentation made at the UBS Global Healthcare
Conference February 14, 2006.

 

 

Schedule 5.3-1

 



 

 

SCHEDULE 5.4

 

SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

 

BOARD OF DIRECTORS

 

Class I (Term Expiring in 2006)

William H. Longfield
Anthony Welters
Patrick J. Zenner
Paula A. Johnson

Class II (Term Expiring in 2007)

George W. Ebright
L. Robert Johnson
John P. Neafsey
Geoffrey F. Worden

Class III (Term Expiring in 2008)

Tenley E. Albright
Donald E. Morel, Jr.
Robert C. Young
Jenne K. Britell

 

Chairman, Independent Directors

William H. Longfield

 

 

Schedule 5.4-1

 



 

 

2006 CORPORATE OFFICERS

 

Name

Title

Joseph E. Abbott

Vice President and Controller

Michael A. Anderson

Vice President and Treasurer

Steven A. Ellers

President and Chief Operating Officer

William J. Federici

Vice President and Chief Financial Officer

John R. Gailey III

Vice President, General Counsel and Secretary

Robert S. Hargesheimer

President, The Tech Group

Robert Keating

President, Europe and Asia Pacific, Pharmaceutical Systems Division

Richard D. Luzzi

Vice President, Human Resources

Donald E. Morel, Jr

Chairman of the Board and Chief Executive Officer

Donald A. McMillan

President, North America, Pharmaceutical Systems Division

 

Notes:

Each corporate officer is also an “executive officer” as defined by SEC
regulations and an “officer” under Section 16 of the Securities Exchange Act of
1934.

 

AFFILIATED COMPANIES

 

At December 31, 2005, the following affiliated companies were accounted for
under the equity method:

 

 

 

Location

Ownership Interest

 

 

 

West Pharmaceutical Services Mexico, S.A.de C.V.

Mexico

49%

 

 

 

Aluplst S.A. de C.V.

Mexico

49%

 

 

 

Pharma-Tap S.A. de C.V.

Mexico

49%

 

 

 

Daikyo Seiko, Ltd.

Japan

25%

 

 

 

Schedule 5.4-2

 



 

 

SUBSIDIARIES OF THE COMPANY

 

 

State/County of

Stock

 

 

Incorporation

Ownership

 

West Pharmaceutical Services, Inc

Pennsylvania

Parent Co.

West Pharmaceutical Services Cleveland, Inc.

Delaware

100.0

 

West Pharmaceutical Services Indiana Holding, Inc.

Delaware

100.0

 

West Pharmaceutical Services Lakewood, Inc.

Delaware

100.0

 

West Pharmaceutical Services Evansville, L.P.

Delaware

100.0

 

Paco Laboratories, Inc.

Delaware

100.0

 

Charter Laboratories, Inc.

Delaware

100.0

 

West Pharmaceutical Services Canovanas, Inc.

Delaware

100.0

 

West Pharmaceutical Services Vega Alta, Inc.

Delaware

100.0

 

West Pharmaceutical Services of Delaware, Inc.

Delaware

100.0

 

West Pharmaceutical Services of Florida, Inc.

Florida

100.0

 

Citation Plastics Co.

New Jersey

100.0

 

West Pharmaceutical Services Argentina S.A.

Argentina

100.0

 

West Pharmaceutical Services Australia Pty. Ltd.

Australia

100.0

 

West International Sales Corporation

Barbados

100.0

 

West Pharmaceutical Services Brasil LTDA.

Brasil

100.0

 

West Pharmaceutical Services Colombia S.A.

Colombia

98.2(a)

 

West Pharmaceutical Services Holding Danmark ApS

Denmark

100.0

 

West Pharmaceutical Services Danmark A/S

Denmark

100.0

 

West Pharmaceutical Services Finance Danmark ApS

Denmark

100.0

 

West Pharmaceutical Services Limited Danmark A/S

Denmark

100.0

 

West Pharmaceutical Services Group Limited

England

100.0

 

West Pharmaceutical Services Drug Delivery and

 

Clinical Research Centre Ltd.

England

100.0

 

West Pharmaceutical Services Cornwall Ltd.

England

100.0

 

Plasmec PLC

England

100.0

 

West Pharmaceutical Services Lewes Ltd.

England

100.0

 

West Pharmaceutical Services Dublin, Ltd.

England

100.0

 

West Pharmaceutical Services France S.A.

France

99.9(b)

West Pharmaceutical Services Holding France SAS

France

100.0

 

West Pharmaceutical Services Holding GmbH

Germany

100.0

 

West Pharmaceutical Services Verwaltungs GmbH

Germany

100.0

 

West Pharmaceutical Services Deutschland

 

GmbH Co KG

Germany

100.0

The West Company (India) Private Ltd.

India

100.0

 

West Pharmaceutical Services Italia S.r.L.

Italy

100.0

 

Laborator, Polival, SPA

Italy

100.0

 

The West Company (Mauritius) Ltd.

Mauritius

100.0

 

West Pharmaceutical Services Singapore Pte. Ltd

Singapore

100.0

 

West Pharmaceutical Services Hispania S.A.

Spain

100.0

 

West Pharmaceutical Services Venezuela C.A.

Venezuela

100.0

 

Pharma-Gummi Beograd

Yugoslavia

100.0

 

Tech Group, Inc.

Arizona

100.0

 

(MFG) Tech Group Puerto Rico, Inc.

Puerto Rico

100.0

 

Tech Group North America, Inc.

Arizona

100.0

 

Tech Group Ireland

Ireland

100.0

 

 

 

Schedule 5.4-3

 



 

 

Tech Group de Mexico SRL de CV

Mexico

100.0

 

Tech Group Grand Rapids, Inc.

Michigan

100.0

 

Medimop USA LLC.

Ohio

90.0

Medimop Projects North – Israel

Israel

100.0

 

Medimop – Israel

Israel

100.0

 

West Monarch Analytical Laboratories LLC.

Delaware

100.0

 

 

(a) 1.55% is held in treasury by West Pharmaceutical Services Colombia S.A.

(b) In addition, .01% is owned directly by 8 individual shareholders who are

 

officers of the Company

 

 

Schedule 5.4-4

 



 

 

SCHEDULE 5.5

 

FINANCIAL STATEMENTS

 

Audited consolidated Financial Statements of West Pharmaceutical Services, Inc.
and Subsidiaries for fiscal years 2000-2005 and 10-Qs filed with the SEC for the
same period. Also provided a draft of the 10K for December 31, 2005.

 

Schedule 5.5-1

 



 

 

SCHEDULE 5.8

 

CERTAIN LITIGATION

 

The following disclosure is from the Company’s Annual Report on Form 10-K for
the year ended December 31, 2005 and describes material litigation, as defined
under and required by applicable Securities and Exchange Commission regulations:

 

On February 2, 2006, the Company settled a lawsuit filed in connection with the
January 2003 explosion and related fire at its Kinston, N.C. plant. The
Company’s monetary contribution was limited to the balance of its deductibles
under applicable insurance policies, all of which has been previously recorded
in our financial statements. The Company continues to be a party, but not a
defendant, in a lawsuit brought by injured workers against a number of
third-party suppliers to the Kinston plant. The Company believes exposure in
that case is limited to amounts the Company and its workers’ compensation
insurance carrier would otherwise be entitled to receive by way of subrogation
from the plaintiffs.

 

By letter dated September 27, 2005, the Commonwealth of Puerto Rico notified the
Company that it is potentially responsible for damages to natural resources,
including groundwater and soils, resulting from alleged releases of hazardous
substances at the Company’s former facility at an industrial park in Vega Alta,
Puerto Rico. The notice stated that Puerto Rico, assisted by a private attorney,
intends to bring suit within 60 days against the Company and other potentially
responsible parties (PRPs) pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”) and other
applicable laws. Other PRPs that were industrial park tenants include Caribe GE
International Controls Corp., together with alleged successors General Electric
Company and NBC-Rainbow Holdings, Inc., Unisys, Harmon Automotive, Inc., and
Motorola Electronica de Puerto Rico, Inc. If pursued, the Company intends to
vigorously defend such litigation. At present, the Company has not yet received
anything additional beyond the original notice.

 

 

Schedule 5.8-1

 



 

 

SCHEDULE 5.11

 

LICENSES, PERMITS, ETC.

 

None

 

 

Schedule 5.11-1

 



 

 

SCHEDULE 5.12

 

ERISA

 

List of ERISA Affiliates

 

1.

West Pharmaceutical Services of Florida, Inc.

 

2.

West Pharmaceutical Services Lakewood, Inc.

 

3.

West Pharmaceutical Services Cleveland, Inc.

 

4.

West Pharmaceutical Services of Evansville, LP

 

5.

West Pharmaceutical Services of Delaware, Inc.

 

6.

West Pharmaceutical Services of Canovanas, Inc.

 

7.

West Pharmaceutical Services Vega Alta

 

8.

West Monarch Analytical Laboratories, LLP

 

9.

Tech Group North America, Inc.

 

10.

Tech Group Grand Rapids, Inc.

 

11.

(mfg) Tech Group Puerto Rico, Inc.

 

 

List of Employee Benefits Plans

 

1.

The West Pharmaceutical Services, Inc. Employees’ Retirement Plan.

 

2.

The West Pharmaceutical Services, Inc. Savings Plan.

 

3.            The West Pharmaceutical Services, Inc. 401(k) Savings and
Retirement Plan for Tech Group Employees.

 

4.

The West Pharmaceutical Services, Inc. Welfare Plan.

 

5.

The West Pharmaceutical Services, Inc. Welfare Plan for Employees of the Tech
Group.

 

6.

The West Pharmaceutical Services, Inc. Flexible Benefit Plan for Employees of
the Tech Group.

 

 

Schedule 5.12-1

 



 

 

SCHEDULE 5.15

 

EXISTING INDEBTEDNESS

 

West Pharmaceutical Services, Inc.

 

Debt Schedule as of December 31, 2005.

Entity

Borrower

Lendor

 

Description

Currency

Amount

Rate

USD Equivalent

Rate

Long-Term Debt:
(LTD)

 

 

 

 

 

 

 

 

 

 

 

 

 

Tech Grp Puerto Rico

Popular Leasing

Citibank

 

Capital Lease

USD

33,383

1.0000

$33,383

7.00%

WPS Pa

 

Senior Noteholders (3)

Senior Notes - - April 9, 2009

USD

100,000,000

1.0000

$100,000,000

6.81%

WPS Pa and Guarantors (1)

Senior Noteholders (4)

Senior Notes - - B July 28, 2015

USD

25,000,000

1.0000

$25,000,000

5.51%

WPS Pa and Guarantors (1)

Senior Noteholders (5)

Senior Notes - - A July 28, 2012

USD

50,000,000

 

1.0000

$50,000,000

5.32%

WPS Pa and Domestic Subsidiaries (2)

Bank Group - - Revolving Credit Facility (6)

Credit Agreement - - May 17, 2004

USD

20,000,000

1.0000

$20,000,000

5.64%

WPS Pa and Domestic Subsidiaries

Bank Group - - Revolving Credit Facility (6)

Credit Agreement - - May 17, 2004

YEN

1,700,000,001

117.3600

$14,485,344

1.30%

WPS Pa and Domestic Subsidiaries

Bank Group - - Revolving Credit Facility (6)

Credit Agreement - - May 17, 2004

USD

10,990,000

1.0000

$10,990,000

5.50%

WPS Pa and Domestic Subsidiaries

 

Bank Group - - Revolving Credit Facility (6)

Credit Agreement - - May 17, 2004

USD

10,000,000

1.0000

$10,000,000

5.64%

 

 

 

 

 

 

 

 

Domestic Total:

 

 

 

 

$230,508,727

 

 

 

 

 

 

 

 

 

 



 

Schedule 5.15-1

 



 

 

 

Tech Grp Ireland

Allied Irish Bank

Capital Lease

EUR

192,754

.8424

$228,815

 

WPS German Hldg Co and WPS Pa and Domestic Subs

Bank Group - - Revolving Credit Facility (5)

Credit Agreement - - May 17, 2004

EUR

27,000,000

.8424

$32,051,282

3.67%

WPS Denmark and WPS Pa and Domestic Subs

Bank Group - - Revolving Credit Facility (5)

Credit Agreement - - May 17, 2004

DKK

113,103,679

6.2992

$17,955,245

3.67%

 

 

 

 

 

 

 

 

International Total

 

 

 

 

$50,235,342

 

 

 

 

 

 

 

 

 

Total LTD

 

 

 

 

 

$280,744,059

 

 

(1)West Pharmaceutical Services, Inc. and Guarantors as follows: West
Pharmaceutical Services Florida, Inc., West Pharmaceutical Services Lakewood,
Inc., WPS Laboratories, Inc., West Pharmaceutical Services Canovanas, Inc., West
Pharmaceutical Services of Delaware, Inc., West Pharmaceutical Services Vega
Alta, Inc.

(2)West Pharmaceutical Services, Inc. and Domestic Subsidiaries as follows: West
Pharmaceutical Services Florida, Inc., West Pharmaceutical Services Lakewood,
Inc., WPS Laboratories, Inc., West Pharmaceutical Services Canovanas, Inc., West
Pharmaceutical Services of Delaware, Inc., West Pharmaceutical Services Vega
Alta, Inc., West Pharmaceutical Services Cleveland, Inc.

(3)Senior Noteholders: The Prudential Insurance Company of America, Great-West
Life & Annuity Insurance Company, The Great-West Life Assurance Company, Mutual
of Omaha Insurance Company, General Electric Capital Assurance Company, General
Electric Life and Annuity Assurance Company, Jackson National Life Insurance
Company

(4) Senior Noteholders: C.M. Life Insurance Company, Massachusetts Mutual Life
Insurance Company, MassMutual Asia Limited, United of Omaha Life Insurance
Company

(5)Senior Noteholders: Allstate Insurance Company, Allstate Life Insurance
Company, C.M. Life Insurance Company, General Electric Capital Assurance
Company, Massachusetts Mutual Life Insurance Company

(6) Bank Group: PNC Bank, National Association, Wachovia Bank, Manufacturers &
Traders Trust Company, National City Bank, Bank of America, Citizens Bank, Bank
of Ireland

 

 

Schedule 5.15-2

 



 

 

 

Current Portion of Long-Term Debt:
(CP of LTD)

 

 

 

 

 

 

 

 

 

 

 

WPS German Hldg Co

 

 

EUR

22,005

.8424

$26,122

 

 

 

 

 

 

 

 

 

Total CP of LTD

 

 

 

 

$26,122

 

 

 

 

 

 

 

 

 

Notes Payable:

 

 

 

 

 

 

Tech Grp Puerto Rico

Popular Leasing

Citibank

 

USD

0

 

$35,918

 

Tech Grp Ireland

Allied Irish Bank

 

USD

0

 

$215,326

 

WPS Belgrad

Privredna Banka Pancevo

 

USD

0

 

$14,303

 

 

 

 

 

 

 

 

 

Total Notes Payable

 

 

 

 

$265,547

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Debt

 

 

 

 

 

$281,035,738

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Letters of Credit:
(LOC)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PNC Bank

Zurich Ins Co - - Casualty Insurance

 

2,361,202.00

 

 

PNC Bank

Nat’l Union Fire Ins – Casualty Ins

 

1,465,042.00

 

 

Wachovia

Zurich Ins Co - - Casualty Insurance

 

539,580.00

 

 

AIB

Tech Group Capital Leases

 

809,497.90

 

Total LOC

 

 

 

5,175,321.90

 

 

 

 

Existing Liens as of December 31, 2005

 

Entity

Description

Currency

Amount

TG Puerto Rico

Capital Lease (One Fork Lift and four automobile)

USD

$ 69,301

TG Ireland

Capital Lease (Injection Production Equipment)

USD

$444,141

 

 

 

Schedule 5.15-3

 



 

 

SCHEDULE 10.2

 

LINE OF BUSINESS

 

West is a global pharmaceutical technology company that applies proprietary
materials science, formulation research and manufacturing innovation to the
quality, therapeutic value, development speed and rapid market availability of
pharmaceuticals, biologics, vaccines and consumer products. We have
manufacturing locations in North and South America, Europe and Asia, with
partners in Mexico and Japan. We operate within two reportable segments:
“Pharmaceutical Systems” and “Tech Group”. Our business includes the provision
of semi-finished and finished goods, including components and assembled devices,
and associated laboratory, engineering and administrative services.

 

Schedule 10.2-1

 



 

 

EXHIBIT A-1

 

FORM OF SERIES A NOTE

 

WEST PHARMACEUTICAL SERVICES, INC.

 

4.215% SERIES A SENIOR NOTE DUE FEBRUARY 27, 2013

 

 

No. RA-___

[Date]

€________

PPN: 955306 A# 2

 

FOR VALUE RECEIVED, the undersigned, West Pharmaceutical Services, Inc., a
Pennsylvania corporation (herein called the “Company”), hereby promises to pay
to ________________________, or registered assigns, the principal sum of
___________________ EUROS (€________) on February 27, 2013, with interest
(computed on the basis of a 360 day year and actual days elapsed) (a) on the
unpaid balance thereof at the rate of 4.215% per annum from the date hereof,
payable quarterly, on the 27th day of each of February, May, August and November
in each year, commencing with the 27th day of February, May, August or November
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable quarterly as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 6.215% or (ii) 2.0% over the rate of
interest publicly announced by JPMorgan Chase Bank from time to time in New
York, New York as its “base” or “prime” rate with respect to Euro currency.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in Euros at the address shown in the register
maintained by the Company for such purpose or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of the Series A Senior Notes (herein called the “Notes”) issued
pursuant to that certain Note Purchase Agreement, dated as of February 27, 2006
(as from time to time amended, the “Note Purchase Agreement”), by and among the
Company, Prudential Investment Management, Inc. and the respective Purchasers
(as defined therein) named therein and is entitled to the benefits thereof. Each
holder of this Note will be deemed, by its acceptance hereof, (i) to have agreed
to the confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) to have made the representation set forth in Section 6.3 of
the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

Exhibit A-1-1

 



 

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

THIS NOTE AND THE NOTE PURCHASE AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

 

 

By:_________________________

 

Name:

 

 

Title:

 

 

Exhibit A-1-2

 



 

 

EXHIBIT A-2

 

FORM OF SERIES B NOTE

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

4.38% SERIES B SENIOR NOTE DUE FEBRUARY 27, 2016

 

 

No. RB-___

[Date]

€________

PPN: 955306 B* 5

FOR VALUE RECEIVED, the undersigned, West Pharmaceutical Services, Inc., a
Pennsylvania corporation (herein called the “Company”), hereby promises to pay
to ________________________, or registered assigns, the principal sum of
___________________ EUROS (€________) on February 27, 2016, with interest
(computed on the basis of a 360 day year and actual days elapsed) (a) on the
unpaid balance thereof at the rate of 4.38% per annum from the date hereof,
payable quarterly, on the 27th day of each of February, May, August and November
in each year, commencing with the 27th day of February, May, August or November
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable quarterly as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 6.38% or (ii) 2.0% over the rate of
interest publicly announced by JPMorgan Chase Bank from time to time in New
York, New York as its “base” or “prime” rate with respect to Euro currency.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in Euros at the address shown in the register
maintained by the Company for such purpose or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of the Series B Senior Notes (herein called the “Notes”) issued
pursuant to that certain Note Purchase Agreement, dated as of February 27, 2006
(as from time to time amended, the “Note Purchase Agreement”), by and among the
Company, Prudential Investment Management, Inc. and the respective Purchasers
(as defined therein) named therein and is entitled to the benefits thereof. Each
holder of this Note will be deemed, by its acceptance hereof, (i) to have agreed
to the confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) to have made the representation set forth in Section 6.3 of
the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

Exhibit A-2-1

 



 

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

THIS NOTE AND THE NOTE PURCHASE AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

 

 

By:_________________________

 

Name:

 

 

Title:

 

 

 

Exhibit A-2-2

 



 

 

EXHIBIT A-3

 

FORM OF SHELF NOTE

 

WEST PHARMACEUTICAL SERVICES, INC.

 

SERIES __ SENIOR NOTE

 

NO. ___

CURRENCY:

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE:

INTEREST PAYMENT DATES:

FINAL MATURITY DATE:

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

FOR VALUE RECEIVED, the undersigned, West Pharmaceutical Services, Inc., a
Pennsylvania corporation (herein called the “Company”), hereby promises to pay
to ________________________, or registered assigns, the principal sum of
___________________ [CURRENCY] ([________]) [on the final maturity date
specified above] [, payable on the principal prepayment dates and in the amounts
specified above, and on the final maturity date specified above in an amount
equal to the unpaid balance of the principal hereof,] with interest (computed on
the basis of a 360-day year and actual days elapsed) (a) on the unpaid balance
thereof at the interest rate per annum specified above, payable on each interest
payment date specified above and on the final maturity date specified above,
commencing with the interest payment date next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) on any overdue
payment (including any overdue prepayment) of principal, any overdue payment of
interest and any overdue payment of any Make-Whole Amount (as defined in the
Note Purchase Agreement referred to below), payable on each interest payment
date as aforesaid (or, at the option of the registered holder hereof, on
demand), at a rate per annum from time to time equal to the greater of (i) two
percent (2%) over the interest rate specified above or (ii) two percent (2%)
over the rate of interest publicly announced by JPMorgan Chase Bank from time to
time in New York, New York as its “base” or “prime” rate with respect to
[Currency].(

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of [Currency Jurisdiction] at the
address shown in the register maintained by the Company for such purpose or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to that certain Note Purchase Agreement, dated as of February 27, 2006
(as from time to time amended, the “Note Purchase Agreement”), by and among the
Company, Prudential Investment Management, Inc. and the respective Purchasers
(as defined therein) named therein and is entitled to the benefits thereof. Each
holder of this Note will be deemed, by its acceptance hereof, (i) to have agreed
to the confidentiality

_________________________

( Insert currency of Notes.

 

Exhibit A-3-1

 



 

provisions set forth in Section 20 of the Note Purchase Agreement and (ii) to
have made the representation set forth in Section 6.3 of the Note Purchase
Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified above in this Note. This Note is subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

THIS NOTE AND THE NOTE PURCHASE AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

 

 

By:_________________________

 

Name:

 

 

Title:

 

 

 

Exhibit A-3-2

 



 

 

EXHIBIT B

 

FORM OF REQUEST FOR PURCHASE

 

WEST PHARMACEUTICAL SERVICES, INC.

 

Reference is made to the Multi-Currency Note Purchase and Private Shelf
Agreement (the “Agreement”), dated as of February 27, 2006, by and among West
Pharmaceutical Services, Inc., a Pennsylvania corporation (together with its
successors and assigns, the “Company”), Prudential and each Purchaser party
thereto. Capitalized terms used and not otherwise defined herein shall have the
respective meanings specified in the Agreement.

Pursuant to Section 2.2(c) of the Agreement, the Company hereby makes the
following Request for Purchase:

 

1.

Requested Available Currency:

__________________

 

2.

Aggregate principal amount of

 

 

the Shelf Notes covered hereby

 

 

(the “Notes”)..................

__________________

 

3.

Individual specifications of the Notes[1]:

 

 

 

 

Principal

Amount

 

Final

Maturity

Date

Principal

Prepayment

Dates and

Amounts

 

Interest

Payment

Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Use of proceeds of the Notes:

 

 

5.

Proposed day for the closing of the purchase and sale of the Notes:

 

6.

The purchase price of the Notes is to be transferred to:

 

Name, Address

and ABA Routing

Number of Bank

 

Number of

Account

 

 

 

 

7.

The Company certifies (a) that the representations and warranties contained in
Section 5 of the Agreement are true on and as of the date of this Request for
Purchase except to the extent (i) expressly set forth herein and detailed in
annexes attached hereto, and (ii) of changes caused by the transactions
contemplated in the Agreement, (b) the proceeds of

 

_________________________

 As per Section 2.2(d), only fixed interest rates may be quoted with respect to
any Notes so specified.

 

Exhibit B-1

 



 

such Notes will not be used for the purpose of financing a Hostile Tender Offer
and (c) that there exists on the date of this Request for Purchase no Event of
Default or Default.

 

Dated:

________________ ____, _______

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

By:___________________________

Authorized Officer

 

Exhibit B-2

 



 

 

EXHIBIT C

 

FORM OF CONFIRMATION OF ACCEPTANCE

 

WEST PHARMACEUTICAL SERVICES, INC.

 

Reference is made to the Multi-Currency Note Purchase and Private Shelf
Agreement (the “Agreement”), dated as of February 27, 2006, by and among West
Pharmaceutical Services, Inc., a Pennsylvania corporation (together with its
successors and assigns, the “Company”), Prudential and each Purchaser party
thereto. All terms used herein that are defined in the Agreement have the
respective meanings specified in the Agreement.

The Person which is named below as a Purchaser of Shelf Notes hereby confirms
the representations as to such Shelf Notes set forth in Section 6 of the
Agreement, and agrees to be bound by the provisions of Sections 2.2(e) and
2.2(g) of the Agreement relating to the purchase and sale of such Notes and by
the provisions of the penultimate sentence of Section 14.2 of the Agreement.

Pursuant to Section 2.2(e) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:

I.

Accepted Notes

 

 

1.

Requested Available Currency:

__________________

 

2.

Aggregate principal

 

amount:

__________________

 

3.

U.S. Dollar Equivalent

$_________________

 

 

(A)

(a)

Name of Purchaser:

 

 

(b)

Principal amount:

 

 

(c)

Final maturity date:

 

 

(d)

Principal prepayment dates and amounts:

 

 

(e)

Interest rate (fixed rate only):

 

 

(f)

Interest payment period:

 

 

(g)

Payment and notice instructions: As set forth on attached Purchaser

Schedule

 

 

(B)

(a)

Name of Purchaser

 

 

(b)

Principal amount:

 

 

(c)

Final maturity date:

 

 

(d)

Principal prepayment dates and amounts:

 

 

(e)

Interest rate (fixed rate only):

 

 

(f)

Interest payment period:

 

 

(g)

Payment and notice instructions: As set forth on attached Purchaser

Schedule

 

[(C), (D) . . . . . same information as above.]

 

II.

Closing Day:

 

 

Exhibit C-1

 



 

 

III.

Modification to Determination of Make-Whole Amount

 

 

(if requested Available Currency is not Dollars or Euros):

 

 

 

Dated:

________________ ____, _______

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

By:___________________________

Authorized Officer

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

By:__________________________

 

[PRUDENTIAL AFFILIATE]

 

 

By:__________________________

 

Exhibit C-2

 



 

 

EXHIBIT D

 

FORM OF SUBSIDIARY GUARANTY

 

 

See attached

 

 

 



 

 

EXHIBIT E

 

FORM OF LENDER JOINDER AGREEMENT

 

 

See attached

 

 

 



 

 

EXHIBIT F

 

FORM OF CONFIRMATION OF SUBSIDIARY GUARANTY

 

Reference is made to the Multi-Currency Note Purchase and Private Shelf
Agreement (the “Agreement”), dated as of February 27, 2006, by and among West
Pharmaceutical Services, Inc., a Pennsylvania corporation (together with its
successors and assigns, the “Company”), the Initial Note Purchasers, each
Prudential Affiliate that becomes bound thereby (collectively, the “Purchasers”,
and together with their successors and assigns including, without limitation,
future holders of the Notes (defined below), herein collectively referred to as
the “Noteholders”) and Prudential Investment Management, Inc., pursuant to which
the Company (i) issued to the Purchasers its (x) 4.215% Series A Senior Notes
due February 27, 2013 (the “Series A Notes”) in the aggregate principal amount
of Twenty Million Three Hundred Seventy-Four Thousand Eight Hundred Ninety-Eight
and 13/100 Euros (€20,374,898.13) and (y) 4.38% Series B Senior Notes due
February 27, 2016 (the “Series B Notes”) in the aggregate principal amount of
Sixty-One Million One Hundred Twenty-Four Thousand Six Hundred Ninety-Four and
38/100 Euros (€61,124,694.38) and (ii) authorized the issuance of additional
senior promissory notes in the aggregate principal amount of up to Fifty Million
Dollars ($50,000,000) (including the equivalent in the Available Currencies),
each to bear interest on the unpaid balance thereof from the date thereof at the
rate per annum as shall be set forth in the Confirmation of Acceptance with
respect to each such Shelf Note delivered pursuant to Section 2.2(e) of the
Agreement, and each to be dated the date of issuance thereof and to mature no
more than ten (10) years after the date of original issuance thereof (the “Shelf
Notes” and, together with the Series A Notes and the Series B Notes,
collectively, the “Notes”). Capitalized terms used but not defined herein shall
have the meaning ascribed thereto in the Agreement.

On the date hereof, the Company shall issue and sell to the Noteholders
$____________ in principal amount of Shelf Notes under the Facility (the “Issued
Shelf Notes”) in accordance with the terms of the Agreement.

The undersigned Subsidiary (the “Guarantor”) is a party to a Subsidiary Guaranty
entered into in connection with the execution and delivery of the Agreement and
the issuance and sale of the Series A Notes and the Series B Notes. The
Guarantor hereby (i) consents to the issuance and sale of the Issued Shelf
Notes, (ii) acknowledges and affirms all of its obligations under the terms of
the Subsidiary Guaranty to which it is a party, and (iii) acknowledges and
agrees that such obligations extend to the Issued Shelf Notes.

 

Dated: As of _______________

 

 

Exhibit F-1

 



 

 

                IN WITNESS WHEREOF, the Guarantor has caused this Confirmation
of Subsidiary Guaranty to be executed on its behalf, as of the date first above
written, by one of its duly authorized officers.

 

 

 

[GUARANTOR]

 

 

 

 

By:_________________________

 

Name:

 

 

Title:

 

 

 

Exhibit F-2

 



 

 

EXHIBIT 4.5(a)

 

FORM OF OPINION OF SPECIAL COUNSEL TO THE OBLIGORS

 

 

See attached

 



 

 

EXHIBIT 4.5(b)

 

FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

 

 

See attached

 

 

 

 